              Case 19-30319                   Doc 1             Filed 03/13/19 Entered 03/13/19 19:58:30                               Desc Main
                                                                  Document     Page 1 of 52
 Fill in this information to identify your case:

  United States Bankruptcy Court for the:

           Western           District of          North Carolina
                                           (State)

  Case number (if known):                                           Chapter you are filing under:
                                                                             Chapter 7
                                                                             Chapter 11
                                                                             Chapter 12

                                                                        x    Chapter 13                                              Check if this is an
                                                                                                                                     amended filing


Official Form 101
                                                                                                                                                           12/17
Voluntary Petition for Individuals Filing for Bankruptcy
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together--called a
joint case--and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:      Identify Yourself

                                           About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):
 1. Your full name
   Write the name that is on your          Steven
   government-issued picture               First name                                                   First name
   identification (for example,
   your driver's license or                Edward
   passport).                              Middle name                                                  Middle name

   Bring your picture                      Williams
   identification to your meeting          Last name                                                    Last name
   with the trustee.

                                           Suffix (Sr., Jr., II, III)                                   Suffix (Sr., Jr., II, III)


 2. All other names you
    have used in the last 8
    years                                  First name                                                   First name

   Include your married or
   maiden names.                           Middle name                                                  Middle name


                                           Last name                                                    Last name



                                           First name                                                   First name


                                           Middle name                                                  Middle name


                                           Last name                                                    Last name


 3. Only the last 4 digits of              xxx - xx -                       7830                        xxx - xx -
    your Social Security
    number or federal                      OR                                                           OR
    Individual Taxpayer
    Identification number                  9xx - xx -                                                   9xx - xx -
    (ITIN)

 Official Form 101                                     Voluntary Petition for Individuals Filing for Bankruptcy                                            Page 1
            Case 19-30319        Doc 1             Filed 03/13/19 Entered 03/13/19 19:58:30                                   Desc Main
                                                     Document     Page 2 of 52
Debtor 1     Steven             Edward                      Williams                                 Case number (if known)
             First Name         Middle Name                 Last Name




                               About Debtor 1:                                                About Debtor 2 (Spouse Only in a Joint Case):
4. Any business names
   and Employer                       I have not used any business names or EINs.                     I have not used any business names or EINs.
   Identification Numbers
   (EIN) you have used in      Williams Lodging, LLC
   the last 8 years            Business name                                                  Business name

   Include trade names and     Williams Hospitality LLC
   doing business as names     Business name                                                  Business name


                                 45      -     5535847                                                  -
                               EIN                                                            EIN


                                 45      -     5583544                                                  -
                               EIN                                                            EIN



5. Where you live                                                                             If Debtor 2 lives at a different address:

                               435 S. Tryon St.
                               Number              Street                                     Number              Street


                               Unit 708

                               Charlotte, NC 28202
                               City                                 State   Zip Code          City                               State      Zip Code


                               Mecklenburg
                               County                                                         County


                               If your mailing address is different from the one              If Debtor 2's mailing address is different from
                               above, fill it in here. Note that the court will send          yours, fill it in here. Note that the court will send
                               any notices to you at this mailing address.                    any notices to you at this mailing address.



                               4104 Dawn Dr.
                               Number              Street                                     Number              Street



                               P.O. Box                                                       P.O. Box


                               Benbrook, TX 76116
                               City                                 State   Zip Code          City                               State      Zip Code



6. Why are you choosing        Check one:                                                     Check one:
   this district to file for
   bankruptcy                   x Over the last 180 days before filing this petition,                Over the last 180 days before filing this petition,
                                   I have lived in this district longer than in any                   I have lived in this district longer than in any
                                   other district.                                                    other district.
                                      I have another reason. Explain.                                I have another reason. Explain.
                                        (See 28 U.S.C. § 1408.)                                        (See 28 U.S.C. § 1408.)




 Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                           Page 2
            Case 19-30319              Doc 1       Filed 03/13/19 Entered 03/13/19 19:58:30                                   Desc Main
                                                     Document     Page 3 of 52
Debtor 1     Steven                Edward                     Williams                               Case number (if known)
             First Name            Middle Name                Last Name




 Part 2:     Tell the Court About Your Bankruptcy Case

7. The chapter of the             Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
   Bankruptcy Code you            for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
   are choosing to file
   under                                Chapter 7
                                        Chapter 11
                                        Chapter 12
                                   x    Chapter 13


8. How will you pay the fee        x    I will pay the entire fee when I file my petition. Please check with the clerk's office in your
                                        local court for more details about how you may pay. Typically, if you are paying the fee
                                        yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                        submitting your payment on your behalf, your attorney may pay with a credit card or check
                                        with a pre-printed address.
                                        I need to pay the fee in installments. If you choose this option, sign and attach the
                                        Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A)
                                        I request that my fee be waived. (You may request this option only if you are filing for




9. Have you filed for              x    No
   bankruptcy within the
   last 8 years?                        Yes       District                             When                       Case number
                                                                                              MM / DD / YYYY

                                                  District                             When                       Case number
                                                                                              MM / DD / YYYY

                                                  District                             When                       Case number
                                                                                              MM / DD / YYYY



10. Are any bankruptcy             x    No
  cases pending or being
  filed by a spouse who is              Yes       Debtor                                                          Relationship to you
  not filing this case with
  you, or by a business                           District                             When                       Case number, if known
  partner, or by an                                                                           MM / DD / YYYY
  affiliate?
                                                  Debtor                                                          Relationship to you


                                                  District                             When                       Case number, if known
                                                                                              MM / DD / YYYY



11. Do you rent your               x    No        Go to line 12.
  residence?
                                        Yes       Has your landlord obtained an eviction judgment against you?


                                                        No         Go to line 12.

                                                        Yes        Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and
                                                                   file it as part of this bankruptcy petition.




 Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                        Page 3
             Case 19-30319               Doc 1        Filed 03/13/19 Entered 03/13/19 19:58:30                                    Desc Main
                                                        Document     Page 4 of 52
Debtor 1     Steven                   Edward                     Williams                                Case number (if known)
             First Name               Middle Name                Last Name




 Part 3:     Report About Any Businesses You Own as a Sole Proprietor


12. Are you a sole proprietor        x     No        Go to part 4.
  of any full- or part time
  business?                                Yes       Name and location of business

   A sole proprietorship is a
   business you operate as an                        Name of business, if any
   individual, and is not a
   separate legal entity such as
   a corporation, partnership or                     Number            Street
   LLC.

   If you have more than one
   sole proprietorship, use a
   separate sheet and attach it
   to this petition.                                 City                                                                         State       Zip Code



                                                     Check the appropriate box to describe your business:
                                                            Health Care Business (as defined in U.S.C. § 101(27A))

                                                            Single Asset Real Estate (as defined in U.S.C. § 101(51B))

                                                            Stockbroker (as defined in U.S.C. § 101(53A))

                                                            Commodity Broker (as defined in U.S.C. § 101(6))

                                                      x     None of the above



13. Are you filing under             If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
  Chapter 11 of the                  can set the appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
  Bankruptcy Code and                most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
                                     any of these documents do not exist, follow the procedure in U.S.C. § 1116(1)(B).
  are you a small business
  debtor?
                                     x     No        I am not filing under Chapter 11.
   For a definition of small
   business debtor, see                    No        I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
   11 U.S.C. § 101(51D)                              the Bankruptcy Code.

                                           Yes       I am filing under Chapter 11, and I am a small business debtor according to the definition in
                                                     the Bankruptcy Code.


 Part 4:     Report If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


14. Do you own or have any           x     No
  property that poses or is
  alleged to pose a threat                 Yes       What is the hazard?
  of imminent and
  identifiable hazard to
  public health or safety?
  Or do you own any
  property that needs                                If immediate attention is needed, why is it needed?
  immediate attention?
   For example, do you own
   perishable goods, or livestock
   that must be fed, or a building                   Where is the property?
   that needs urgent repairs?                                                    Number         Street




                                                                                 City                                                 State       Zip Code




 Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                 Page 4
             Case 19-30319               Doc 1      Filed 03/13/19 Entered 03/13/19 19:58:30                                Desc Main
                                                      Document     Page 5 of 52
Debtor 1     Steven                  Edward                   Williams                             Case number (if known)
             First Name              Middle Name              Last Name




 Part 5:     Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                           About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether
                                     You must check one:                                       You must check one:
  you have received a
  briefing about credit              x    I received a briefing from an approved                    I received a briefing from an approved
  counseling.                             credit counseling agency within the 180                   credit counseling agency within the 180
                                          days before I filed this bankruptcy petition,             days before I filed this bankruptcy petition,
   The law requires that you              and I received a certificate of completion.               and I received a certificate of completion.
   receive a briefing about credit
   counseling before you file for         Attach a copy of the certificate and the payment          Attach a copy of the certificate and the payment
   bankruptcy. You must                   plan, if any, that you developed with the agency.         plan, if any, that you developed with the agency.
   truthfully check one of the
   following choices. If you              I received a briefing from an approved                    I received a briefing from an approved
   cannot do so, you are not              credit counseling agency within the 180                   credit counseling agency within the 180
   eligible to file.                      days before I filed this bankruptcy petition,             days before I filed this bankruptcy petition,
                                          but I do not have a certificate of completion.            but I do not have a certificate of completion.
   If you file anyway, the court          Within 14 days after you file this bankruptcy             Within 14 days after you file this bankruptcy
   can dismiss your case, you             petition, you MUST file a copy of the certificate         petition, you MUST file a copy of the certificate
   will lose whatever filing fee          and payment plan, if any.                                 and payment plan, if any.
   you paid, and your creditors
   can begin collection activities        I certify that I asked for credit counseling              I certify that I asked for credit counseling
   again                                  services from an approved agency, but was                 services from an approved agency, but was
                                          unable to obtain those services during the 7              unable to obtain those services during the 7
                                          days after I made my request, and exigent                 days after I made my request, and exigent
                                          circumstances merit a 30-day temporary                    circumstances merit a 30-day temporary
                                          waiver of the requirement.                                waiver of the requirement.
                                          To ask for a 30-day temporary waiver of the               To ask for a 30-day temporary waiver of the
                                          requirement, attach a separate sheet explaining           requirement, attach a separate sheet explaining
                                          what efforts you made to obtain the briefing, why         what efforts you made to obtain the briefing, why
                                          you were unable to obtain it before you filed for         you were unable to obtain it before you filed for
                                          bankruptcy, and what exigent circumstances                bankruptcy, and what exigent circumstances
                                          required you to file this case.                           required you to file this case.
                                          Your case may be dismissed if the court is                Your case may be dismissed if the court is
                                          dissatisfied with you reasons for not receiving a         dissatisfied with you reasons for not receiving a
                                          briefing before you filed for bankruptcy.                 briefing before you filed for bankruptcy.
                                          If the court is satisfied with your reasons, you          If the court is satisfied with your reasons, you
                                          must still receive a briefing within 30 days after        must still receive a briefing within 30 days after
                                          you file. You must file a certificate from the            you file. You must file a certificate from the
                                          approved agency, along with a copy of the                 approved agency, along with a copy of the
                                          payment plan you developed, if any. If you do             payment plan you developed, if any. If you do
                                          not do so, your case may be dismissed.                    not do so, your case may be dismissed.
                                          Any extension of the 30-day deadline is granted           Any extension of the 30-day deadline is
                                          only for cause and is limited to a maximum of             granted only for cause and is limited to a
                                          15 days.                                                  maximum of 15 days.
                                          I am not required to receive a briefing about             I am not required to receive a briefing about
                                          credit counseling because of:                             credit counseling because of:
                                               Incapacity.    I have a mental illness or                 Incapacity.        I have a mental illness or
                                                              a mental deficiency that                                      a mental deficiency that
                                                              makes me incapable of                                         makes me incapable of
                                                              realizing or making rational                                  realizing or making rational
                                                              decisions about finances.                                     decisions about finances.
                                               Disability.    My physical disability                     Disability.        My physical disability
                                                              causes me to be unable to                                     causes me to be unable to
                                                              participate in a briefing in                                  participate in a briefing in
                                                              person, by phone, or through                                  person, by phone, or through
                                                              the internet, even after I                                    the internet, even after I
                                                              reasonably tried to do so.                                    reasonably tried to do so.
                                               Active duty.   I am currently on active                   Active duty.       I am currently on active
                                                              military duty in a military                                   military duty in a military
                                                              combat zone.                                                  combat zone.
                                          If you believe you are not required to receive a          If you believe you are not required to receive a
                                          briefing about credit counseling, you must file a         briefing about credit counseling, you must file a
                                          motion for waiver of credit counseling with the           motion for waiver of credit counseling with the
                                          court.                                                    court.

 Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                            Page 5
            Case 19-30319                Doc 1          Filed 03/13/19 Entered 03/13/19 19:58:30                                  Desc Main
                                                          Document     Page 6 of 52
Debtor 1     Steven                  Edward                      Williams                                Case number (if known)
             First Name              Middle Name                 Last Name




 Part 6:     Answer These Questions for Reporting Purposes

16. What kind of debts do        16a. Are your debts primarily consumer debts? Consumer debts are defined in U.S.C. § 101(8) as
  you have?                           "incurred by an individual primarily for a personal, family, or household purpose."
                                             No. Go to line 16b.
                                             Yes. Go to line 17.

                                 16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain money
                                      for a business or investment or through the operation of the business or investment.
                                             No. Go to line 16c.
                                        x Yes. Go to line 17.

                                 16c. State the type of debts you owe that are not consumer debts or business debts.



17. Are you filing under
  Chapter 7?                         x      No. I am not filing under Chapter 7. Go to line 18.
                                            Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
   Do you estimate that after                administrative expenses are paid that funds will be available to distribute to unsecured creditors?
   any exempt property is                         No
   excluded and                                   Yes
   administrative expenses
   are paid that funds will be
   available for distribution
   to unsecured creditors?


18. How many creditors do            x      1 - 49                               1,000 - 5,000                             25,001 - 50,000
    you estimate that you                   50 - 99                              5,001 - 10,000                            50,001 - 100,000
    owe?                                    100 - 199                            10,001 - 25,000                           More than 100,000
                                            200 - 999


19. How much do you                         $0 - $50,000                         $1,000,001 - $10 million                  $500,000,001 - $1 billion
    estimate your assets                    $50,001 - $100,000                   $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
    to be worth?                            $100,001 - $500,000                  $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                     x      $500,001 - $1,000,000                $100,000,001 - $500 million               More than $50 billion


20. How much do you                         $0 - $50,000                      x $1,000,001 - $10 million                   $500,000,001 - $1 billion
    estimate your liabilities               $50,001 - $100,000                  $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
    to be?                                  $100,001 - $500,000                 $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                            $500,001 - $1,000,000               $100,000,001 - $500 million                More than $50 billion

 Part 7:     Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and
                                 correct.
                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12, or
                                 13 of title 11, United States Code. I understand the relief available under each chapter, and I choose to
                                 proceed under Chapter 7.
                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill
                                 out this document, I have obtained and read the notice required by U.S.C. § 342(b).
                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in
                                 connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or
                                 both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

                                 X        /s/ Steven Williams                                      X
                                         Signature of Debtor 1                                         Signature of Debtor 2


                                         Executed on    03/12/2019                                     Executed on
                                                          MM / DD / YYYY                                                MM / DD / YYYY


 Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                             Page 6
            Case 19-30319            Doc 1          Filed 03/13/19 Entered 03/13/19 19:58:30                                   Desc Main
                                                      Document     Page 7 of 52
Debtor 1     Steven                 Edward                     Williams                               Case number (if known)
             First Name             Middle Name                Last Name




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility
represented by one              to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
                                available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
If you are not represented      the notice required by U.S.C. § 342(b) and, in a case which § 707(b)(4)(D) applies, certify that I have no
by an attorney, you do not      knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
need to file this page

                                X     /s/ BLWhite                                                                   Date       3/12/2018
                                     Signature of Attorney for Debtor                                                              MM / DD / YYYY

                                      Barbara L. White
                                     Printed name

                                      Attorney at Law
                                     Firm name

                                      1101 South Boulevard, Suite 201
                                     Number           Street




                                      Charlotte                                                NC                          28203
                                     City                                                      State                       Zip Code




                                Contact phone        (704) 375-9411                   Email address      barbara@barbaralwhite.com



                                      10105                                             NC
                                     Bar number                                        State




 Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                               Page 7
                     Case 19-30319                       Doc 1             Filed 03/13/19 Entered 03/13/19 19:58:30                           Desc Main
                                                                             Document     Page 8 of 52
  Fill in this information to identify your case:


  Debtor 1                Steven                             Edward                    Williams
                          First Name                         Middle Name               Last Name

  Debtor 2
  (Spouse, if filing)     First Name                         Middle Name               Last Name



  United States Bankruptcy Court for the:                    Western            District of      North Carolina
                                                                                              (State)

  Case number                                                                                                                             Check if this is an
                        (if known)                                                                                                        amended filing

Official Form 106A/B
                                                                                                                                                                     12/15
Schedule A/B: Property
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional
pages, write your name and case number (if known). Answer every question.

 Part 1:             Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

  1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
      No Go to Part 2.
   x Yes. Where is the property?
                                                                           What is the property? Check all that apply.      Do not deduct secured claims or exemptions. Put
                                                                              Single-family home                            the amounts of any secured claims on Schedule D:
      1.1        435 S. Tryon St.                                             Duplex or multi-unit building                 Creditors Who Have Claims Secured by Property.
              Street address, if available, or other description
                                                                           x   Condominium or cooperative                  Current value of the      Current value of the
                 #708                                                          Manufactured or mobile home                 entire property?          portion you own?
                                                                               Land                                         $ 325,000.00              $ 47,133.01
                 Charlotte, NC 28202                                           Investment property
              City                            State       Zip Code
                                                                               Timeshare                                   Describe the nature of your ownership
                                                                               Other                                       interest (such as fee simple, tenancy by
                 Mecklenburg                                                                                               the entireties, or a life estate), if known.
              County
                                                                           Who has a interest in the property? Check one. Fee Simple
                                                                           x Debtor 1 only
                                                                              Debtor 2 only                                    Check of this is community property
                                                                              Debtor 1 and Debtor 2 only                        (see instructions)
                                                                              At least one of the debtors and another

                                                                           Other information you wish to add about this item, such as local
                                                                           property identification number: 12505252
  If you own or have more than one, list here:
                                                                           What is the property? Check all that apply.      Do not deduct secured claims or exemptions. Put
                                                                           x Single-family home                             the amounts of any secured claims on Schedule D:
      1.2        705 Fox Ave.                                                 Duplex or multi-unit building                 Creditors Who Have Claims Secured by Property.
              Street address, if available, or other description
                                                                               Condominium or cooperative                  Current value of the      Current value of the
                                                                               Manufactured or mobile home                 entire property?          portion you own?
                                                                               Land                                         $ 120,461.00              $ 77,344.00
                 Cloudcroft, NM 88317                                          Investment property
              City                            State       Zip Code
                                                                               Timeshare                                   Describe the nature of your ownership
                                                                               Other                                       interest (such as fee simple, tenancy by
                 Otero                                                                                                     the entireties, or a life estate), if known.
              County
                                                                           Who has a interest in the property? Check one. Fee Simple
                                                                           x Debtor 1 only
                                                                              Debtor 2 only
                                                                              Debtor 1 and Debtor 2 only                       Check if this is community property
                                                                              At least one of the debtors and another           (see instructions)

                                                                           Other information you wish to add about this item, such as local
                                                                           property identification number: R035826

 Official Form 106A/B                                                                  Schedule A/B: Property                                                       Page 1
                  Case 19-30319                       Doc 1       Filed 03/13/19 Entered 03/13/19 19:58:30                                           Desc Main
                                                                    Document     Page 9 of 52
Debtor 1          Steven                            Edward                 Williams                                         Case number (if known)
                  First Name                        Middle Name            Last Name




                                                                  What is the property? Check all that apply.                   Do not deduct secured claims or exemptions. Put
                                                                  x Single-family home                                          the amounts of any secured claims on Schedule D:
    1.3      112 Squirrel Ave.                                       Duplex or multi-unit building                              Creditors Who Have Claims Secured by Property.
           Street address, if available, or other description
                                                                      Condominium or cooperative                              Current value of the           Current value of the
                                                                      Manufactured or mobile home                             entire property?               portion you own?
                                                                      Land                                                     $ 106,825.00                   $ 54,391.57
             Cloudcroft, NM 88317                                     Investment property
           City                            State       Zip Code
                                                                      Timeshare                                               Describe the nature of your ownership
                                                                      Other                                                   interest (such as fee simple, tenancy by
             Otero                                                                                                            the entireties, or a life estate), if known.
           County
                                                                  Who has a interest in the property? Check one. Fee Simple
                                                                  x Debtor 1 only
                                                                     Debtor 2 only                                    Check of this is community property
                                                                     Debtor 1 and Debtor 2 only                        (see instructions)
                                                                     At least one of the debtors and another

                                                                  Other information you wish to add about this item, such as local
                                                                  property identification number:

                                                                  What is the property? Check all that apply.                   Do not deduct secured claims or exemptions. Put
                                                                     Single-family home                                         the amounts of any secured claims on Schedule D:
    1.4      306 Burro Ave.                                          Duplex or multi-unit building                              Creditors Who Have Claims Secured by Property.
           Street address, if available, or other description
                                                                      Condominium or cooperative                              Current value of the           Current value of the
                                                                      Manufactured or mobile home                             entire property?               portion you own?
                                                                      Land                                                     $ 250,000.00                   $ 0.00
             Cloudcroft, NM 88317                                 x   Investment property
           City                            State       Zip Code
                                                                      Timeshare                                               Describe the nature of your ownership
                                                                      Other                                                   interest (such as fee simple, tenancy by
             Otero                                                                                                            the entireties, or a life estate), if known.
           County
                                                                  Who has a interest in the property? Check one. Joint tenancy
                                                                     Debtor 1 only
                                                                     Debtor 2 only                                      Check of this is community property
                                                                     Debtor 1 and Debtor 2 only                          (see instructions)
                                                                  x At least one of the debtors and another

                                                                  Other information you wish to add about this item, such as local
                                                                  property identification number:
                                                                  What is the property? Check all that apply.                   Do not deduct secured claims or exemptions. Put
                                                                     Single-family home                                         the amounts of any secured claims on Schedule D:
    1.5      102 Mexican Ave.                                     x Duplex or multi-unit building                               Creditors Who Have Claims Secured by Property.
           Street address, if available, or other description
                                                                      Condominium or cooperative                              Current value of the           Current value of the
                                                                      Manufactured or mobile home                             entire property?               portion you own?
                                                                      Land                                                     $ 500,000.00                   $ 235,000.00
             Cloudcroft, NM 88317                                     Investment property
           City                            State       Zip Code
                                                                      Timeshare                                               Describe the nature of your ownership
                                                                      Other                                                   interest (such as fee simple, tenancy by
             Otero                                                                                                            the entireties, or a life estate), if known.
           County
                                                                  Who has a interest in the property? Check one.
                                                                     Debtor 1 only
                                                                     Debtor 2 only                                                    Check of this is community property
                                                                     Debtor 1 and Debtor 2 only                                        (see instructions)
                                                                     At least one of the debtors and another

                                                                  Other information you wish to add about this item, such as local
                                                                  property identification number:

 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
    you have attached for Part 1. Write that number here .............................................................................................. ->   $



 Official Form 106A/B                                                        Schedule A/B: Property                                                           Page 2
                   Case 19-30319                       Doc 1         Filed 03/13/19 Entered 03/13/19 19:58:30                                        Desc Main
                                                                      Document     Page 10 of 52
Debtor 1           Steven                            Edward                    Williams                                     Case number (if known)
                   First Name                        Middle Name               Last Name




                                                                    What is the property? Check all that apply.                 Do not deduct secured claims or exemptions. Put
                                                                       Single-family home                                       the amounts of any secured claims on Schedule D:
    1.3       El Dorado Resorts                                        Duplex or multi-unit building                            Creditors Who Have Claims Secured by Property.
            Street address, if available, or other description
                                                                          Condominium or cooperative                          Current value of the           Current value of the
              100 W. Liberty St., Ste. 1150                               Manufactured or mobile home                         entire property?               portion you own?
                                                                          Land                                                 $ 1,000.00                     $ 0.00
              Reno, NV 89501                                              Investment property
            City                            State       Zip Code
                                                                     x    Timeshare                                           Describe the nature of your ownership
                                                                          Other                                               interest (such as fee simple, tenancy by
                                                                                                                              the entireties, or a life estate), if known.
            County
                                                                    Who has a interest in the property? Check one.
                                                                    x Debtor 1 only
                                                                       Debtor 2 only                                                  Check of this is community property
                                                                       Debtor 1 and Debtor 2 only                                      (see instructions)
                                                                       At least one of the debtors and another

                                                                    Other information you wish to add about this item, such as local
                                                                    property identification number:

 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
    you have attached for Part 1. Write that number here .............................................................................................. ->   $ 413,868.58




 Part 2:           Describe Your Vehicles

 Do you own, lease, or have equitable interest in any vehicles, whether they are registered or not? Include any vehicles you
 own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 3. Cars, vans, trucks, sport utility vehicles, motorcycles
        No
    x Yes

    3.1 Make:              BMW                                     Who has an interest in the property? Check one. Do not deduct secured claims or exemptions. Put
                                                                   x Debtor 1 only                                  the amounts of any secured claims on Schedule D:
           Model:          428I 2 Dr.                                 Debtor 2 only                                 Creditors Who Have Claims Secured by Property.
                                                                      Debtor 1 and Debtor 2 only                   Current value of the Current value of the
           Year:           2015                                       At least one of the debtors and another      entire property?          portion you own?

           Approximate mileage:               28,500                     Check if this is community property (see              $ 20,800.00                   $ 20,800.00
                                                                          instructions)
           Other information:

             VIN: WBA3N3C58FK233691

 If you own or have more than one, list here:
    3.2 Make:                                                      Who has an interest in the property? Check one. Do not deduct secured claims or exemptions. Put
                                                                      Debtor 1 only                                 the amounts of any secured claims on Schedule D:
           Model:                                                     Debtor 2 only                                 Creditors Who Have Claims Secured by Property.
                                                                      Debtor 1 and Debtor 2 only                   Current value of the Current value of the
           Year:                                                      At least one of the debtors and another      entire property?          portion you own?

           Approximate mileage:                                          Check if this is community property (see              $                             $
                                                                          instructions)
           Other information:




 Official Form 106A/B                                                           Schedule A/B: Property                                                                     Page 3
               Case 19-30319                    Doc 1           Filed 03/13/19 Entered 03/13/19 19:58:30                                             Desc Main
                                                                 Document     Page 11 of 52
Debtor 1         Steven                        Edward                      Williams                                         Case number (if known)
                 First Name                    Middle Name                 Last Name




    3.3 Make:                                                Who has an interest in the property? Check one. Do not deduct secured claims or exemptions. Put
                                                                Debtor 1 only                                 the amounts of any secured claims on Schedule D:
           Model:                                               Debtor 2 only                                 Creditors Who Have Claims Secured by Property.
                                                                Debtor 1 and Debtor 2 only                   Current value of the Current value of the
           Year:                                                At least one of the debtors and another      entire property?          portion you own?

           Approximate mileage:                                    Check if this is community property (see                    $                             $
                                                                    instructions)
           Other information:




    3.4 Make:                                                Who has an interest in the property? Check one. Do not deduct secured claims or exemptions. Put
                                                                Debtor 1 only                                 the amounts of any secured claims on Schedule D:
           Model:                                               Debtor 2 only                                 Creditors Who Have Claims Secured by Property.
                                                                Debtor 1 and Debtor 2 only                   Current value of the Current value of the
           Year:                                                At least one of the debtors and another      entire property?          portion you own?

           Approximate mileage:                                    Check if this is community property (see                    $                             $
                                                                    instructions)
           Other information:




 4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, and accessories
    Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
           No
           Yes

    4.1 Make:                                                Who has an interest in the property? Check one. Do not deduct secured claims or exemptions. Put
                                                                Debtor 1 only                                 the amounts of any secured claims on Schedule D:
           Model:                                               Debtor 2 only                                 Creditors Who Have Claims Secured by Property.
                                                                Debtor 1 and Debtor 2 only                   Current value of the Current value of the
           Year:                                                At least one of the debtors and another      entire property?          portion you own?

                                                                   Check if this is community property (see                    $                             $
           Other information                                        instructions)



 If you own or have more than one, list here:


    4.2 Make:                                                Who has an interest in the property? Check one. Do not deduct secured claims or exemptions. Put
                                                                Debtor 1 only                                 the amounts of any secured claims on Schedule D:
           Model:                                               Debtor 2 only                                 Creditors Who Have Claims Secured by Property.
                                                                Debtor 1 and Debtor 2 only                   Current value of the Current value of the
           Year:                                                At least one of the debtors and another      entire property?          portion you own?

                                                                   Check if this is community property (see                    $                             $
           Other information                                        instructions)




 5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
    you have attached for Part 2. Write that number here .............................................................................................. ->   $ 20,800.00




 Official Form 106A/B                                                       Schedule A/B: Property                                                                         Page4
                Case 19-30319                   Doc 1           Filed 03/13/19 Entered 03/13/19 19:58:30                                              Desc Main
                                                                 Document     Page 12 of 52
Debtor 1        Steven                         Edward                       Williams                                         Case number (if known)
                First Name                     Middle Name                  Last Name



 Part 3:        Describe Your Personal and Household Items

 Do you own or have any legal or equitable interest in any of the following items?                                                                     Current value of the
                                                                                                                                                       portion you own?
                                                                                                                                                       Do not deduct secured
                                                                                                                                                       claims or exemptions.

 6. Household goods and furnishings
    Examples: Major appliances, furniture, linens, china, kitchenware
        No
     x     Yes. Describe..........       Furniture, appliances, kitchenware,                                                                           $ 745.00

 7. Electronics
    Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
              collections; electronic devices including cell phones, cameras, media players, games
        No
     x     Yes. Describe..........       TV, home computer                                                                                             $ 125.00

 8. Collectibles of value
    Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
              stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
     x No
           Yes. Describe..........                                                                                                                     $

 9. Equipment for sports and hobbies
    Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
              and kayaks; carpentry tools; musical instruments
     x No
           Yes. Describe..........                                                                                                                     $

 10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
     x     Yes. Describe..........       20 gauge shotgun, 9 mm. pistol, .22 long rifle                                                                $ 500.00

 11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
        No
     x     Yes. Describe..........       Everyday clothing, work clothes, outerwear, shoes, accessories                                                $ 200.00

 12. Jewelry
      Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
                gold, silver
         No
     x     Yes. Describe..........       Watch, wedding ring                                                                                           $ 500.00

 13. Non-farm animals
     Examples: Dogs, cats, birds, horses
     x No
           Yes. Describe..........                                                                                                                     $

 14. Any other personal and household items you did not already list, including any health aids you did not list
           No
     x     Yes. Describe..........       Glasses                                                                                                       $


 15. Add the dollar value of the portion you own for all of your entries from Part 3, including any entries for pages
     you have attached for Part 3. Write that number here .............................................................................................. ->   $ 2,070.00




 Official Form 106A/B                                                       Schedule A/B: Property                                                                         Page 4
                Case 19-30319                             Doc 1               Filed 03/13/19 Entered 03/13/19 19:58:30                                                         Desc Main
                                                                               Document     Page 13 of 52
Debtor 1         Steven                                 Edward                               Williams                                            Case number (if known)
                 First Name                             Middle Name                          Last Name




 Part 4:         Describe Your Financial Assets

 Do you own or have any legal or equitable interest in any of the following?                                                                                                   Current value of the
                                                                                                                                                                               portion you own?
                                                                                                                                                                               Do not deduct secured
                                                                                                                                                                               claims or exemptions.

 16. Cash
     Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        No
     x     Yes................................................................................................................................    Cash: ....................   $ 400.00


 17. Deposits of money
     Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
               and other similar institutions. If you have multiple accounts with the same institution, list each.
        No
     x     Yes.....................                                                          Institution name:

                                          17.1 Checking account:                             Capital One xxx3999                                                               $ 17,476.00

                                          17.2 Checking account:                             Wells Fargo xxx1157                                                               $ 4,910.00

                                          17.3 Savings account:                              Capital One xxx5688 (joint)                                                       $ 2,012.50

                                          17.4 Savings account:                                                                                                                $

                                          17.5 Certificates of deposit:                                                                                                        $

                                          17.6 Other financial account:                      First National ckg. xxx3201                                                       $ 50,000.00

                                          17.7 Other financial account:                      First National ckg. xxx6601                                                       $ 200.00

                                          17.8 Other financial account:                      Wells Fargo ckg. xxx6409                                                          $ 250.00

                                          17.9 Other financial account:                      Wells Fargo ckg. xxx6417                                                          $ 5,873.14


 18. Bonds, mutual funds, or publicly traded stocks
     Examples: Bond funds, investment accounts with brokerage firms, money market accounts
     x     No
           Yes.....................          Institution or issuer name:

                                                                                                                                                                               $

                                                                                                                                                                               $

                                                                                                                                                                               $


 19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
     an LLC, partnership, and joint venture
           No
     x     Yes. Give specific
           information about
           them....................          Name of entity:                                                                                     % of ownership:

                                             Williams Lodging, LLC                                                                                             40 %            $ 0.00

                                             Williams Hospitality LLC                                                                                          85 %            $ 0.00

                                                                                                                                                                     %         $




 Official Form 106A/B                                                                         Schedule A/B: Property                                                                            Page 5
                Case 19-30319                      Doc 1        Filed 03/13/19 Entered 03/13/19 19:58:30                                  Desc Main
                                                                 Document     Page 14 of 52
Debtor 1        Steven                            Edward                 Williams                                Case number (if known)
                First Name                        Middle Name            Last Name




 20. Government and corporate bonds and other negotiable and non-negotiable instruments
     Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders
     Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them
     x     No
           Yes.....................     Issuer name:

                                                                                                                                          $

                                                                                                                                          $

                                                                                                                                          $


 21. Retirement or pension accounts
     Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
           No
     x     Yes. List each
           account separately           Type of account                  Institution name:

                                      401(k) or similar plan:            Fidelity IRA xxx1257                                             $ 161,686.40

                                      Pension plan:                                                                                       $

                                      IRA:                               Roth IRA xxx1182                                                 $ 2,009.04

                                      Retirement account                                                                                  $

                                      Keogh:                                                                                              $

                                      Additional account:                Ally Financial Inc. Retirement xxx001                            $ 165,867.43

                                      Additional account:                                                                                 $


 22. Security deposits and prepayments
     Your share of all unused deposits you have made so that you may continue service or use from a company
     Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
     companies, or others
     x     No
           Yes.....................                                      Institution name or individual:

                                      Electric:                                                                                           $

                                      Gas:                                                                                                $

                                      Heating oil:                                                                                        $

                                      Security deposit on rental unit:                                                                    $

                                      Prepaid rent:                                                                                       $

                                      Telephone:                                                                                          $

                                      Water:                                                                                              $

                                      Rented furniture:                                                                                   $

                                      Other:                                                                                              $


 23. Annuities (a contract for a periodic payment of money to you, either for life or for a number of years)
     x     No
           Yes.....................     Issuer name and description:

                                                                                                                                          $

                                                                                                                                          $

                                                                                                                                          $

 Official Form 106A/B                                                    Schedule A/B: Property                                                          Page 6
                Case 19-30319                          Doc 1        Filed 03/13/19 Entered 03/13/19 19:58:30                             Desc Main
                                                                     Document     Page 15 of 52
Debtor 1        Steven                                Edward             Williams                               Case number (if known)
                First Name                            Middle Name        Last Name




 24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program
     26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1)
           No
     x     Yes.....................      Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)

                                         Fidelity xxx5816                                                                                $ 1,570.70

                                                                                                                                         $

                                                                                                                                         $

 25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
     exercisable for your benefit
     x     No
           Yes. Give specific
           information about them...                                                                                                     $

 26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
     Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
     x     No
           Yes. Give specific
           information about them...                                                                                                     $

 27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
     x     No
           Yes. Give specific
           information about them...                                                                                                     $


 Money or property owed to you?                                                                                                          Current value of the
                                                                                                                                         portion you own?
                                                                                                                                         Do not deduct secured
                                                                                                                                         claims or exemptions.

 28. Tax refunds owed to you
     x     No
           Yes. Give specific information                                                                        Federal:                $
           about them, including whether
           you already filed the returns                                                                         State:                  $
           and the tax years..................
                                                                                                                 Local:                  $

 29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
     x     No
           Yes. Give specific                                                                                    Alimony:                    $
           information.............................
                                                                                                                 Maintenance:                $

                                                                                                                 Support:                    $

                                                                                                                 Divorce settlement:         $

                                                                                                                 Property settlement:        $

 30. Other amounts someone owes you
     Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
               Social Security benefits; unpaid loans you made to someone else
     x No
         Yes. Give specific
     information...........................                                                                                              $


 Official Form 106A/B                                                     Schedule A/B: Property                                                          Page 7
                Case 19-30319                        Doc 1            Filed 03/13/19 Entered 03/13/19 19:58:30                                                     Desc Main
                                                                       Document     Page 16 of 52
Debtor 1         Steven                            Edward                          Williams                                             Case number (if known)
                 First Name                        Middle Name                     Last Name




 31. Interests in insurance policies
      Examples: Health, disability, or life insurance; health savings account (HSA), credit, homeowner's or renter's insurance
           No
      x    Yes. Name the insurance company                        Company name:                                             Beneficiary                                  Surrender or refund value
                of each policy and list its value..

                                                                  American General Term xxx7933                             Carol Williams                           $ 0.00

                                                                                                                                                                     $

                                                                                                                                                                     $

 32. Any interest in property that is due you from someone who has died
      If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
      property because someone has died
      x No
           Yes. Give specific
           information...................                                                                                                                           $

 33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
      Examples: Accidents, employment disputes, insurance claims, or rights to sue
         No
      x    Yes. Describe each                      Pending personal injury statement (estimated)
           claim............................                                                                                                                        $ 15,000.00

 34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
      to set off claims
      x No
           Yes. Give specific
           information.....................                                                                                                                         $


 35. Any financial assets you did not already list
      x    No
           Yes. Give specific
           information.....................                                                                                                                         $



 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here ............................................................................................................................. ->     $ 427,255.21



 Part 5:         Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 37. Do you own or have any legal or equitable interest in any business-related property?
           No. Go to Part 6.
      x    Yes. Go to line 38.
                                                                                                                                                                     Current value of the
                                                                                                                                                                     portion you own?
                                                                                                                                                                     Do not deduct secured
                                                                                                                                                                     claims or exemptions.
 38. Accounts receivable or commissions you already earned
           No
           Yes. Describe..........                                                                                                                                   $

 39. Office equipment, furnishings, and supplies
     Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
         No
      x    Yes. Describe..........             Furniture                                                                                                             $ 3,000.00


 Official Form 106A/B                                                              Schedule A/B: Property                                                                                 Page 8
                Case 19-30319                        Doc 1            Filed 03/13/19 Entered 03/13/19 19:58:30                                                     Desc Main
                                                                       Document     Page 17 of 52
Debtor 1         Steven                            Edward                          Williams                                             Case number (if known)
                 First Name                        Middle Name                     Last Name




 40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
      x    No
           Yes. Describe..........                                                                                                                                   $

 41. Inventory
           No
           Yes. Describe..........                                                                                                                                   $

 42. Interest in partnerships or joint ventures
           No
           Yes. Describe......            Name of entity                                                                               % of ownership:

                                                                                                                                                           %         $

                                                                                                                                                           %         $

                                                                                                                                                           %         $

 43. Customer lists, mailing lists, or other compilations
           No
           Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                              No
                              Yes. Describe..........                                                                                                                $

 44. Any business-related property you did not already list
           No
           Yes. Give specific             Issuer name and description:
           information...........
                                                                                                                                                                     $

                                                                                                                                                                     $

                                                                                                                                                                     $

                                                                                                                                                                     $

                                                                                                                                                                     $

                                                                                                                                                                     $


 45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
     for Part 5. Write that number here ............................................................................................................................. ->   $ 3,000.00



 Part 6:         Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                 If you own or have an interest in farmland, list it in Part 1.

 46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
      x    No. Go to Part 7.
           Yes. Go to line 47.
                                                                                                                                                                     Current value of the
                                                                                                                                                                     portion you own?
                                                                                                                                                                     Do not deduct secured
                                                                                                                                                                     claims or exemptions.
 47. Farm animals
     Examples: Livestock, poultry, farm-raised fish
         No
           Yes........................                                                                                                                               $



 Official Form 106A/B                                                              Schedule A/B: Property                                                                               Page 9
                 Case 19-30319                         Doc 1             Filed 03/13/19 Entered 03/13/19 19:58:30                                                         Desc Main
                                                                          Document     Page 18 of 52
Debtor 1          Steven                             Edward                           Williams                                                Case number (if known)
                  First Name                         Middle Name                      Last Name




 48. Crops--either growing or harvested
            No
            Yes. Give specific
            information.....................                                                                                                                               $

 49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
            No
            Yes................................
                                                                                                                                                                           $

 50. Farm and fishing supplies, chemicals, and feed
            No
            Yes................................
                                                                                                                                                                           $

 51. Any farm- and commercial fishing-related property you did not already list
            No
            Yes. Give specific
            information.....................                                                                                                                               $

 52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
     for Part 6. Write that number here ............................................................................................................................. ->         $ 0.00



 Part 7:          Describe All Property You Own or Have an Interest In That You Did Not List Above

 53. Do you have other property of any kind you did not already list?
     Examples: Season tickets, country club membership
      x     No                                                                                                                                                             $

            Yes. Give specific                                                                                                                                             $
            information..............
                                                                                                                                                                           $


 54. Add the dollar value of all of your entries from Part 7. Write that number here ................................................... ->                                      $



 Part 8:          List the Totals of Each Part of this Form


 55. Part 1: Total real estate, line 2..................................................................................................................................... ->   $ 413,868.58


 56. Part 2: Total vehicles, line 5                                                           $ 20,800.00

 57. Part 3: Total personal and household items, line 15                                      $ 2,070.00

 58. Part 4: Total financial assets, line 36                                                  $ 427,255.21

 59. Part 5: Total business-related property, line 45                                         $ 3,000.00

 60. Part 6: Total farm- and fishing-related property, line 52                                $ 0.00

 61. Part 7: Total other property not listed, line 54                                   +     $ 0.00

 62. Total personal property. Add lines 56 through 61..........                               $ 453,125.21                      Copy personal property total -->                     453,125.21



 63. Total of all property on Schedule A/B. Add line 55 + line 62....................................................................................                            $ 866,993.79




 Official Form 106A/B                                                                  Schedule A/B: Property                                                                               Page 10
                   Case 19-30319                       Doc 1          Filed 03/13/19 Entered 03/13/19 19:58:30                                 Desc Main
                                                                       Document     Page 19 of 52
  Fill in this information to identify your case:


  Debtor 1                    Steven                    Edward                    Williams
                              First Name                Middle Name               Last Name

  Debtor 2
  (Spouse, if filing)         First Name                Middle Name               Last Name



  United States Bankruptcy Court for the:               Western            District of    North Carolina
                                                                                         (State)

  Case number                                                                                                                               Check if this is an
                         (if known)                                                                                                         amended filing


Official Form 106C
                                                                                                                                                                  04/16
Schedule C: The Property You Claim as Exempt
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

  Part 1:           Identify the Property You Claim as Exempt

  1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
       x      You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
              You are claiming federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(2)

  2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

        Brief description of the property and line                    Current value of the         Amount of the exemption you claim        Specific laws that allow
        on Schedule A/B that lists this property                      portion you own                                                       exemption
                                                                      Copy the value from          Check only one box for each exemption.
                                                                      Schedule A/B

      Brief
      description:                 435 S. Tryon St., #708             $ 47,133.01                   x $ 35,000.00                            NCGS § 1601(a)(1)
      Line from                                                                                        100% of fair market value, up to
      Schedule A/B:                1.1                                                                 any applicable statutory limit

      Brief
      description:                 750 Fox Ave.                       $ 77,344.00                   x $ 0.00                                 Non exempt
      Line from                                                                                        100% of fair market value, up to
      Schedule A/B:                1.2                                                                 any applicable statutory limit

      Brief
      description:                 112 Squirrel Ave.                  $ 55,391.57                   x $ 0.00                                 Non exempt
      Line from                                                                                        100% of fair market value, up to
      Schedule A/B:                1.3                                                                 any applicable statutory limit

  3. Are you claiming a homestead exemption of more than $160,375?
      (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
       x      No
              Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                        No
                        Yes




  Official Form 106C                                             Schedule C: The Property You Claim as Exempt                                              Page 1 of   4
             Case 19-30319                  Doc 1          Filed 03/13/19 Entered 03/13/19 19:58:30                                Desc Main
                                                            Document     Page 20 of 52
Debtor 1     Steven                        Edward                     Williams                            Case number (if known)
             First Name                    Middle Name                Last Name




 Part 2:     Additional Page

     Brief description of the property and line           Current value of the    Amount of the exemption you claim           Specific laws that allow
     on Schedule A/B that lists this property             portion you own                                                     exemption
                                                          Copy the value from     Check only one box for each exemption.
                                                          Schedule A/B

    Brief
    description:          306 Burro Ave.                   $ 0.00                  x $ 0.00                                    Non exempt - will surrender
    Line from                                                                         100% of fair market value, up to
    Schedule A/B:         1.4                                                         any applicable statutory limit

    Brief
    description:          102 Mexican Ave.                 $                       x $ 0.00                                    Non exempt
    Line from                                                                         100% of fair market value, up to
    Schedule A/B:         1.5                                                         any applicable statutory limit

    Brief
    description:          El Dorado Rsrt Timeshare         $ 0.00                  x $ 0.00                                    Non exempt - will surrender
    Line from                                                                         100% of fair market value, up to
    Schedule A/B:         1.6                                                         any applicable statutory limit

    Brief
    description:          2015 BMW                         $ 20,800.00             x $ 3,500.00                                NCGS § 1601(a)(3)
    Line from                                                                         100% of fair market value, up to
    Schedule A/B:         3.1                                                         any applicable statutory limit

    Brief
    description:          Household goods                  $ 745.00                x $ 745.00                                  NCGS § 1601(a)(4)
    Line from                                                                         100% of fair market value, up to
    Schedule A/B:         6                                                           any applicable statutory limit

    Brief
    description:          Electronics                      $ 125.00                x $ 125.00                                  NCGS § 1601(a)(4)
    Line from                                                                         100% of fair market value, up to
    Schedule A/B:         7                                                           any applicable statutory limit

    Brief
    description:          Firearms                         $ 500.00                x $ 500.00                                  NCGS § 1601(a)(4)
    Line from                                                                         100% of fair market value, up to
    Schedule A/B:         10                                                          any applicable statutory limit

    Brief
    description:          Wardrobe                         $ 200.00                x $ 200.00                                  NCGS § 1601(a)(4)
    Line from                                                                         100% of fair market value, up to
    Schedule A/B:         11                                                          any applicable statutory limit

    Brief
    description:          Jewelry                          $ 500.00                x $ 500.00                                  NCGS § 1601(a)(4)
    Line from                                                                         100% of fair market value, up to
    Schedule A/B:         12                                                          any applicable statutory limit

    Brief
    description:          Cash                             $ 400.00                x $ 400.00                                  NCGS § 1-362
    Line from                                                                         100% of fair market value, up to
    Schedule A/B:         16                                                          any applicable statutory limit

    Brief
    description:          Capital One xxx3999              $ 17,476.00             x $ 17,476.00                               NCGS § 1-362
    Line from                                                                         100% of fair market value, up to
    Schedule A/B:         17.1                                                        any applicable statutory limit


 Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                 Page     2    of       4
             Case 19-30319                 Doc 1          Filed 03/13/19 Entered 03/13/19 19:58:30                                Desc Main
                                                           Document     Page 21 of 52
Debtor 1     Steven                       Edward                     Williams                            Case number (if known)
             First Name                   Middle Name                Last Name




 Part 2:     Additional Page

     Brief description of the property and line          Current value of the    Amount of the exemption you claim           Specific laws that allow
     on Schedule A/B that lists this property            portion you own                                                     exemption
                                                         Copy the value from     Check only one box for each exemption.
                                                         Schedule A/B

    Brief
    description:          Wells Fargo xxx1157             $ 4,910.00              x $ 4,910.00                                NCGS § 1-362
    Line from                                                                        100% of fair market value, up to
    Schedule A/B:         17.2                                                       any applicable statutory limit

    Brief
    description:          Capital One xxx5688             $ 2,012.50              x $ 2,012.50                                NCGS § 1-362
    Line from                                                                        100% of fair market value, up to
    Schedule A/B:         17.3                                                       any applicable statutory limit

    Brief
    description:          First National xxx3201          $ 50,000.00             x $ 0.00                                    Non exempt
    Line from                                                                        100% of fair market value, up to
    Schedule A/B:         17.6                                                       any applicable statutory limit

    Brief
    description:          First National xxx6601          $ 200.00                x $ 0.00                                    Non exempt
    Line from                                                                        100% of fair market value, up to
    Schedule A/B:         17.7                                                       any applicable statutory limit

    Brief
    description:          Wells Fargo xxx6409             $ 250.00                x $ 250.00                                  Non-exempt
    Line from                                                                        100% of fair market value, up to
    Schedule A/B:         17.8                                                       any applicable statutory limit

    Brief
    description:          Wells Fargo xxx6417             $ 5,813.14              x $ 0.00                                    Non-exempt
    Line from                                                                        100% of fair market value, up to
    Schedule A/B:         17.9                                                       any applicable statutory limit

    Brief
    description:          Williams Lodging, LLC           $ 0.00                  x $ 0.00                                    Non exempt
    Line from                                                                        100% of fair market value, up to
    Schedule A/B:         19                                                         any applicable statutory limit

    Brief
    description:          Fidelity IRA xxx1257            $ 161,686.40            x $ 161,686.40                              ERISA
    Line from                                                                        100% of fair market value, up to
    Schedule A/B:         21                                                         any applicable statutory limit

    Brief
    description:          Roth IRA xxx1182                $ 2,009.04              x $ 2,009.04                                ERISA
    Line from                                                                        100% of fair market value, up to
    Schedule A/B:         21                                                         any applicable statutory limit

    Brief
    description:          Ally Financial 401K             $ 165,867.43            x $ 165,867.43                              ERISA
    Line from                                                                        100% of fair market value, up to
    Schedule A/B:         21                                                         any applicable statutory limit

    Brief
    description:          Education 529(b)(1)             $ 1,570.70              x $ 1,570.70                                NCGS § 1601(a)(10)
    Line from                                                                        100% of fair market value, up to
    Schedule A/B:                                                                    any applicable statutory limit


 Official Form 106C                                     Schedule C: The Property You Claim as Exempt                                  Page   3     of   4
             Case 19-30319                 Doc 1          Filed 03/13/19 Entered 03/13/19 19:58:30                                Desc Main
                                                           Document     Page 22 of 52
Debtor 1     Steven                       Edward                     Williams                            Case number (if known)
             First Name                   Middle Name                Last Name




 Part 2:     Additional Page

     Brief description of the property and line          Current value of the    Amount of the exemption you claim           Specific laws that allow
     on Schedule A/B that lists this property            portion you own                                                     exemption
                                                         Copy the value from     Check only one box for each exemption.
                                                         Schedule A/B

    Brief
    description:          American General xx7933             0.00                x $ 0.00                                    NCGS § 1601(a)(6)
    Line from                                                                        100% of fair market value, up to
    Schedule A/B:         31                                                         any applicable statutory limit

    Brief
    description:          Pending personal inj. set.      $ 15,000.00             x $ 15,000.00                               NCGS § 1601(a)(8)
    Line from                                                                        100% of fair market value, up to
    Schedule A/B:         33                                                         any applicable statutory limit

    Brief
    description:          Business furniture              $ 3,000.00              x $ 2,000.00                                NCGS § 1601(a)(5)
    Line from                                                                        100% of fair market value, up to
    Schedule A/B:         39                                                         any applicable statutory limit

    Brief
    description:                                          $                          $
    Line from                                                                        100% of fair market value, up to
    Schedule A/B:                                                                    any applicable statutory limit

    Brief
    description:                                          $                          $
    Line from                                                                        100% of fair market value, up to
    Schedule A/B:                                                                    any applicable statutory limit

    Brief
    description:                                          $                          $
    Line from                                                                        100% of fair market value, up to
    Schedule A/B:                                                                    any applicable statutory limit

    Brief
    description:                                          $                          $
    Line from                                                                        100% of fair market value, up to
    Schedule A/B:                                                                    any applicable statutory limit

    Brief
    description:                                          $                          $
    Line from                                                                        100% of fair market value, up to
    Schedule A/B:                                                                    any applicable statutory limit

    Brief
    description:                                          $                          $
    Line from                                                                        100% of fair market value, up to
    Schedule A/B:                                                                    any applicable statutory limit

    Brief
    description:                                          $                          $
    Line from                                                                        100% of fair market value, up to
    Schedule A/B:                                                                    any applicable statutory limit

    Brief
    description:                                          $                          $
    Line from                                                                        100% of fair market value, up to
    Schedule A/B:                                                                    any applicable statutory limit




 Official Form 106C                                     Schedule C: The Property You Claim as Exempt                                 Page    4    of    4
                      Case 19-30319                    Doc 1             Filed 03/13/19 Entered 03/13/19 19:58:30                                Desc Main
                                                                          Document     Page 23 of 52
  Fill in this information to identify your case:


  Debtor 1                   Steven                        Edward                  Williams
                             First Name                    Middle Name             Last Name

  Debtor 2
  (Spouse, if filing)        First Name                    Middle Name             Last Name



  United States Bankruptcy Court for the:                  Western          District of    North Carolina
                                                                                          (State)

  Case number                                                                                                                                Check if this is an
                          (if known)                                                                                                         amended filing

Official Form 106D
                                                                                                                                                                      12/15
Schedule D: Creditors Who Have Claims Secured by Property
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 1. Do any creditors have claims secured by your property?
                  No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form
       x          Yes. Fill in all of the information below.

 Part 1:              List All Secured Claims
                                                                                                                Column A                 Column B               Column C
  2. List all secured claims. If a creditor has more than one secured claim, list the                           Amount of claim          Value of collateral    Unsecured
     creditor separately for each claim. If more than one creditor has a particular claim,                      Do not deduct the        that supports this     portion        If
     list the other creditors in Part 2. As much as possible, list the claims in alphabetical                   value of collateral      claim                  any
     order according to the creditor's name.
  2.1 First National Bank                             Describe the property that secures the claim:             $ 351,000.00             $ 250,000.00           $ 101,000.00
           Creditor's Name
                                                      306 Burro Ave., Cloudcroft, NM
           414 10th St.                               (Will Surrender)
           Number         Street
                                                      As of the date you file, the claim is: Check all that apply.
                                                            Contingent
           Alamagordo, NM 88310                             Unliquidated
           City                    State   Zip Code
                                                            Disputed

       Who owes the debt? Check one. Nature of lien. Check all that apply.
                   Debtor 1 only                       x    An agreement you made (such as mortgage or secured car loan)
                   Debtor 2 only                            Statutory lien (such as tax lien, mechanic's lien)
                   Debtor 1 and Debtor 2                    Judgment lien from a lawsuit
           x       At least one of the                      Other (including a right to offset)
                   debtors and another
                   Check if this claim relates to a community debt
        Date debt was incurred                                 Last 4 digits of account number         0    0    6     2
  2.2 First National Bank                             Describe the property that secures the claim:             $ 265,000.00             $ 500,000.00           $
           Creditor's Name

           414 10th St.                               102 Mexican Ave., Cloudcroft, NM
           Number         Street
                                                      As of the date you file, the claim is: Check all that apply.
                                                            Contingent
           Alamagordo, NM 88310                             Unliquidated
           City                    State   Zip Code
                                                            Disputed

       Who owes the debt? Check one. Nature of lien. Check all that apply.
                   Debtor 1 only                       x    An agreement you made (such as mortgage or secured car loan)
                   Debtor 2 only                            Statutory lien (such as tax lien, mechanic's lien)
                   Debtor 1 and Debtor 2                    Judgment lien from a lawsuit
           x       At least one of the                      Other (including a right to offset)
                   debtors and another
                   Check if this claim relates to a community debt
        Date debt was incurred                                 Last 4 digits of account number         6    6    6     2

        Add the dollar value of your entries in column A on this page. Write that number here:                              $ 616,000.00


 Official Form 106D                                        Schedule D: Creditors Who Have Claims Secured by Property                                           Page 1 of   4
                Case 19-30319                     Doc 1           Filed 03/13/19 Entered 03/13/19 19:58:30                                          Desc Main
                                                                   Document     Page 24 of 52
Debtor 1        Steven                           Edward                      Williams                                      Case number (if known)
                First Name                       Middle Name                 Last Name



                Additional Page                                                                                 Column A                 Column B              Column C
 Part 1:        After listing any entries on this page, number them beginning with 2.3,                         Amount of claim          Value of collateral   Unsecured
                followed by 2.4, and so forth.                                                                  Do not deduct the        that supports this    portion        If
                                                                                                                value of collateral      claim                 any
 2.3 First National Bank                         Describe the property that secures the claim:                  $ 14,000.00              $ 366,735.57          $
      Creditor's Name                            102 Mexican Ave., Cloudcroft, NM
                                                 306 Burro Ave., Cloudcroft, NM
      414 10th St.                               212 Squirrel Ave., Cloudcroft, NM
      Number         Street                      705 Fox Av., Cloudcroft, NM
                                                 As of the date you file, the claim is: Check all that apply.
                                                       Contingent
      Alamagordo, NM 88310                             Unliquidated
      City                    State   Zip Code
                                                       Disputed

     Who owes the debt? Check one. Nature of lien. Check all that apply.
             Debtor 1 only                        x    An agreement you made (such as mortgage or secured car loan)
             Debtor 2 only                             Statutory lien (such as tax lien, mechanic's lien)
             Debtor 1 and Debtor 2                     Judgment lien from a lawsuit
      x      At least one of the                       Other (including a right to offset)
             debtors and another
             Check if this claim relates to a community debt
     Date debt was incurred                               Last 4 digits of account number

 2.4 Wells Fargo                                 Describe the property that secures the claim:                  $ 277,866.99             $ 325,000.00          $
      Creditor's Name
                                                 435 S. Tryon St., #7708, Charlotte, NC 28202
      PO Box 10435
      Number         Street

                                                 As of the date you file, the claim is: Check all that apply.
                                                       Contingent
      Des Moines, IA 50306                             Unliquidated
      City                    State   Zip Code
                                                       Disputed

     Who owes the debt? Check one. Nature of lien. Check all that apply.
      x      Debtor 1 only                             An agreement you made (such as mortgage or secured car loan)
             Debtor 2 only                             Statutory lien (such as tax lien, mechanic's lien)
             Debtor 1 and Debtor 2                     Judgment lien from a lawsuit
             At least one of the                       Other (including a right to offset)
             debtors and another
             Check if this claim relates to a community debt
    Date debt was incurred 4/10/17      Last 4 digits of account number 6       0                               5     4
 2.5 Wells Fargo                  Describe the property that secures the claim:                                 $ 43,117.00              $ 120,461.00          $
      Creditor's Name
                                                 705 Fox Av., Cloudcroft, NM
      PO Box 10335
      Number         Street

                                                 As of the date you file, the claim is: Check all that apply.
                                                       Contingent
      Des Moines, IA 50306                             Unliquidated
      City                    State   Zip Code
                                                       Disputed

     Who owes the debt? Check one. Nature of lien. Check all that apply.
      x      Debtor 1 only                        x    An agreement you made (such as mortgage or secured car loan)
             Debtor 2 only                             Statutory lien (such as tax lien, mechanic's lien)
             Debtor 1 and Debtor 2                     Judgment lien from a lawsuit
             At least one of the                       Other (including a right to offset)
             debtors and another
             Check if this claim relates to a community debt
     Date debt was incurred 4/18/11                       Last 4 digits of account number            6      0   3     7

     Add the dollar value of your entries in column A on this page. Write that number here:                                 $ 334,983.99
     If this is the last page of your form, add the dollar value totals from all pages.
     Write that number here:                                                                                                $

 Official Form 106D                       Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  Page   2     of   4
                Case 19-30319                     Doc 1           Filed 03/13/19 Entered 03/13/19 19:58:30                                          Desc Main
                                                                   Document     Page 25 of 52
Debtor 1        Steven                           Edward                      Williams                                      Case number (if known)
                First Name                       Middle Name                 Last Name



                Additional Page                                                                                 Column A                 Column B              Column C
 Part 1:        After listing any entries on this page, number them beginning with 2.3,                         Amount of claim          Value of collateral   Unsecured
                followed by 2.4, and so forth.                                                                  Do not deduct the        that supports this    portion        If
                                                                                                                value of collateral      claim                 any
 2.6 Wells Fargo                                 Describe the property that secures the claim:                  $ 52,433.43              $ 106,825.00          $
      Creditor's Name

      PO Box 10335                               212 Squirrel Ave., Cloudcroft, MN
      Number         Street

                                                 As of the date you file, the claim is: Check all that apply.
                                                       Contingent
      Des Moines, IA 50306                             Unliquidated
      City                    State   Zip Code
                                                       Disputed

     Who owes the debt? Check one. Nature of lien. Check all that apply.
      x      Debtor 1 only                        x    An agreement you made (such as mortgage or secured car loan)
             Debtor 2 only                             Statutory lien (such as tax lien, mechanic's lien)
             Debtor 1 and Debtor 2                     Judgment lien from a lawsuit
             At least one of the                       Other (including a right to offset)
             debtors and another
             Check if this claim relates to a community debt
     Date debt was incurred 9/26/06                       Last 4 digits of account number            8      0   1     5

 2.7 El Dorado Resorts, Inc.                     Describe the property that secures the claim:                  $ 21,000.00              $ 1,000.00            $ 20,000.00
      Creditor's Name

      100 W. Liberty St.                         Timeshare - Will surrender
      Number         Street

      Ste. 1150                                  As of the date you file, the claim is: Check all that apply.
                                                       Contingent
      Reno, NV 89501                                   Unliquidated
      City                    State   Zip Code
                                                       Disputed

     Who owes the debt? Check one. Nature of lien. Check all that apply.
      x      Debtor 1 only                        x    An agreement you made (such as mortgage or secured car loan)
             Debtor 2 only                             Statutory lien (such as tax lien, mechanic's lien)
             Debtor 1 and Debtor 2                     Judgment lien from a lawsuit
             At least one of the                       Other (including a right to offset)
             debtors and another
             Check if this claim relates to a community debt
     Date debt was incurred                               Last 4 digits of account number

 2.8 Tracey Mauter                               Describe the property that secures the claim:                  $ 5,562.70               $ 5,562.70            $
      Creditor's Name

      PO Box 945
      Number         Street

                                                 As of the date you file, the claim is: Check all that apply.
                                                       Contingent
      Cloudcroft, NM 88317                             Unliquidated
      City                    State   Zip Code
                                                       Disputed

     Who owes the debt? Check one. Nature of lien. Check all that apply.
      x      Debtor 1 only                             An agreement you made (such as mortgage or secured car loan)
             Debtor 2 only                             Statutory lien (such as tax lien, mechanic's lien)
             Debtor 1 and Debtor 2                x    Judgment lien from a lawsuit
             At least one of the                       Other (including a right to offset)         M-38-CV-2017-00565
             debtors and another
             Check if this claim relates to a community debt
     Date debt was incurred                               Last 4 digits of account number

     Add the dollar value of your entries in column A on this page. Write that number here:                                 $ 78,996.13
     If this is the last page of your form, add the dollar value totals from all pages.
     Write that number here:                                                                                                $ 1,029.980.12

 Official Form 106D                       Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  Page   3     of   4
               Case 19-30319            Doc 1           Filed 03/13/19 Entered 03/13/19 19:58:30                             Desc Main
                                                         Document     Page 26 of 52
Debtor 1       Steven                 Edward                    Williams                            Case number (if known)
               First Name             Middle Name               Last Name




 Part 2:       List Others to Be Notified for a Debt That You Already Listed

 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a
 collection agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection
 agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If
 you do not have additional persons to be notified for any debts in Part 1, do not fill out or submit this page.

      C. William Sutherland                                                 On which line in Part 1 did you enter the creditor?    2.1
      Name

      1207 New York Ave.                                                    Last 4 digits of account number
      Number        Street




      Alamagordo, NM 88310
      City                                      State      Zip Code



      Karen Weaver                                                          On which line in Part 1 did you enter the creditor?    2.1
      Name

      c/o McCarthy & Holthus LP                                             Last 4 digits of account number
      Number        Street

      6501 Rock NE, Ste. A-3

      Albuquerque, NM 87113
      City                                      State      Zip Code



      Rebekah A. Scott Courvoisier                                          On which line in Part 1 did you enter the creditor?    2.1
      Name

      Courvoisier Law, LLC                                                  Last 4 digits of account number
      Number        Street

      1109 Indiana Ave.

      Alamagordo, NM 88310
      City                                      State      Zip Code



                                                                            On which line in Part 1 did you enter the creditor?
      Name

                                                                            Last 4 digits of account number
      Number        Street




      City                                      State      Zip Code



                                                                            On which line in Part 1 did you enter the creditor?
      Name

                                                                            Last 4 digits of account number
      Number        Street




      City                                      State      Zip Code



                                                                            On which line in Part 1 did you enter the creditor?
      Name

                                                                            Last 4 digits of account number
      Number        Street




      City                                      State      Zip Code




 Official Form 106D                  Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                        Page     4   of   4
                      Case 19-30319                     Doc 1             Filed 03/13/19 Entered 03/13/19 19:58:30                        Desc Main
                                                                           Document     Page 27 of 52
  Fill in this information to identify your case:

  Debtor 1                  Steven                          Edward                    Williams
                            First Name                      Middle Name               Last Name

  Debtor 2
  (Spouse, if filing)       First Name                      Middle Name               Last Name


  United States Bankruptcy Court for the:                   Western            District of    North Carolina
                                                                                             (State)
  Case number                                                                                                                         Check if this is an
                          (if known)                                                                                                  amended filing


Official Form 106E/F
                                                                                                                                                               12/15
Schedule E/F: Creditors Who Have Unsecured Claims
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B:
Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 Part 1:              List All of Your Priority Unsecured Claims
 1. Do any creditors have priority unsecured claims against you?
                  No. Go to Part 2.
       x          Yes.
  2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each
     claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority
     amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority unsecured claims, fill
     out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
     (for an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                    Total claim        Priority amount     Nonpriority
                                                                                                                                                           amount
  2.1 Otero County Assessor                           Last 4 digits of account number                             $ 7,534.56          $ 7,534.56         $
           Priority Creditor's Name
           1104 N. White Sands Blvd.                          When was the debt incurred?
           Number         Street
           Ste. B                                             As of the date you file, the claim is: Check all that apply.
                                                                    Contingent
           Alamagordo, NM 88310-6910                                Unliquidated
           City                          State   Zip Code
                                                                    Disputed

       Who incurred the debt? Check one.                      Type of PRIORITY unsecured claim:
           x      Debtor 1 only                                     Domestic support obligations
                  Debtor 2 only                                x    Taxes and certain other debts you owe the government
                  Debtor 1 and Debtor 2                             Claims for death or personal injury while you were intoxicated
                  At least one of the debtors and another           Other. Specify

                   Check if this claim is for a community debt
        Is the claim subject to offset?
                   No
           x       Yes
  2.2 Ms. Carol Williams                                      Last 4 digits of account number                               $ 0.00   $ 0.00            $
           Priority Creditor's Name
           6965 S. Opal Dr.                                   When was the debt incurred?
           Number         Street
                                                              As of the date you file, the claim is: Check all that apply.
                                                                    Contingent
           Chandler, AZ 85249                                       Unliquidated
           City                          State   Zip Code
                                                                    Disputed

       Who incurred the debt? Check one.                      Type of PRIORITY unsecured claim:
           x      Debtor 1 only                                x    Domestic support obligations
                  Debtor 2 only                                     Taxes and certain other debts you owe the government
                  Debtor 1 and Debtor 2                             Claims for death or personal injury while you were intoxicated
                  At least one of the debtors and another           Other. Specify

                   Check if this claim is for a community debt
        Is the claim subject to offset?
                   No
           x       Yes



 Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1 of    8
                    Case 19-30319                     Doc 1         Filed 03/13/19 Entered 03/13/19 19:58:30                                         Desc Main
                                                                     Document     Page 28 of 52
Debtor 1            Steven                           Edward                   Williams                                      Case number (if known)
                    First Name                       Middle Name              Last Name



 Part 2:            List All of Your NONPRIORITY Unsecured Claims

 3. Do any creditors have nonpriority unsecured claims against you?
                No. You have nothing to report in this part. Submit this form to the court with your other schedules.
     x          Yes
 4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
    nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
    included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3. If you have more than three nonpriority unsecured
    claims, fill out the Continuation Page of Part 2.
    (for an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                                      Total claim
 4.1 American Express                                                                   Last 4 digits of account number         9 9 9 2 $ 1,985.66
         Nonpriority Creditor's Name
         PO Box 981537                                                                          When was the debt incurred?              9/12/15
         Number          Street
                                                                                                As of the date you file, the claim is: Check all that apply.
                                                                                                     Contingent
         El Paso, TX 79998                                                                           Unliquidated
         City                       State      Zip Code
                                                                                                     Disputed

     Who incurred the debt? Check one.                                                          Type of NONPRIORITY unsecured claim:
         x      Debtor 1 only                                                                        Student loans
                Debtor 2 only                                                                        Obligations arising out of a separation agreement or divorce that you
                                                                                                     did not report as priority claims.
                Debtor 1 and Debtor 2                                                                Debts to pension or profit-sharing plans, and other similar debts
                At least one of the debtors and another                                          x   Other. Specify     Credit card

                 Check if this claim is for a community debt
     Is the claim subject to offset?
         x       No
                 Yes
 4.2 American Express                                                                           Last 4 digits of account number           2    0     0   5    $ 18,097.70
         Nonpriority Creditor's Name
         PO Box 981537                                                                          When was the debt incurred?
         Number          Street
                                                                                                As of the date you file, the claim is: Check all that apply.
                                                                                                     Contingent
         El Paso, TX 79998                                                                           Unliquidated
         City                       State      Zip Code
                                                                                                     Disputed

     Who incurred the debt? Check one.                                                          Type of NONPRIORITY unsecured claim:
         x      Debtor 1 only                                                                        Student loans
                Debtor 2 only                                                                        Obligations arising out of a separation agreement or divorce that you
                                                                                                     did not report as priority claims.
                Debtor 1 and Debtor 2                                                                Debts to pension or profit-sharing plans, and other similar debts
                At least one of the debtors and another                                          x   Other. Specify     Credit card

                 Check if this claim is for a community debt
     Is the claim subject to offset?
         x       No
                 Yes
 4.3 Barclay's                                                                                  Last 4 digits of account number           0    2     2   2    $ 8,264.00
         Nonpriority Creditor's Name
         PO Box 8803                                                                            When was the debt incurred?              9/19/14
         Number          Street
                                                                                                As of the date you file, the claim is: Check all that apply.
                                                                                                     Contingent
         Wilmington, DE 19899                                                                        Unliquidated
         City                          State   Zip Code
                                                                                                     Disputed

     Who incurred the debt? Check one.                                                          Type of NONPRIORITY unsecured claim:
         x      Debtor 1 only                                                                        Student loans
                Debtor 2 only                                                                        Obligations arising out of a separation agreement or divorce that you
                                                                                                     did not report as priority claims.
                Debtor 1 and Debtor 2                                                                Debts to pension or profit-sharing plans, and other similar debts
                At least one of the debtors and another                                          x   Other. Specify     Credit card

                 Check if this claim is for a community debt
     Is the claim subject to offset?
         x       No
                 Yes



 Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                             Page   2        of   8
                   Case 19-30319                   Doc 1         Filed 03/13/19 Entered 03/13/19 19:58:30                                  Desc Main
                                                                  Document     Page 29 of 52
Debtor 1           Steven                         Edward                 Williams                                 Case number (if known)
                   First Name                     Middle Name            Last Name




 Part 2:           Your NONPRIORITY Unsecured Claims -- Continuation

 After listing any entries on this page, number them beginning with 4.4, followed by 4.5 and so forth                                                 Total claim

 4.4 Capital One                                                                      Last 4 digits of account number           4    7     0   9    $ 10,587.73
      Nonpriority Creditor's Name
      PO Box 30285                                                                    When was the debt incurred?               11/09/07
      Number            Street
                                                                                      As of the date you file, the claim is: Check all that apply.
                                                                                           Contingent
      Salt Lake City, UT 84130                                                             Unliquidated
      City                          State   Zip Code
                                                                                           Disputed

     Who incurred the debt? Check one.                                                Type of NONPRIORITY unsecured claim:
      x      Debtor 1 only                                                                 Student loans
             Debtor 2 only                                                                 Obligations arising out of a separation agreement or divorce that you
                                                                                           did not report as priority claims.
             Debtor 1 and Debtor 2                                                         Debts to pension or profit-sharing plans, and other similar debts
             At least one of the debtors and another                                   x   Other. Specify    Credit card

              Check if this claim is for a community debt
     Is the claim subject to offset?
      x       No
              Yes

 4.5 Capone/Cabelas                                                                   Last 4 digits of account number           6    3     2   5    $ 0.00
      Nonpriority Creditor's Name
      PO Box 30285                                                                    When was the debt incurred?               11/6/11
      Number            Street
                                                                                      As of the date you file, the claim is: Check all that apply.
                                                                                           Contingent
      Salt Lake City, UT 84130                                                             Unliquidated
      City                       State      Zip Code
                                                                                           Disputed

     Who incurred the debt? Check one.                                                Type of NONPRIORITY unsecured claim:
      x      Debtor 1 only                                                                 Student loans
             Debtor 2 only                                                                 Obligations arising out of a separation agreement or divorce that you
                                                                                           did not report as priority claims.
             Debtor 1 and Debtor 2                                                         Debts to pension or profit-sharing plans, and other similar debts
             At least one of the debtors and another                                   x   Other. Specify    cc - Notice Only

              Check if this claim is for a community debt
     Is the claim subject to offset?
      x       No
              Yes

 4.6 Carrillo Law Firm                                                                Last 4 digits of account number                               $ 3,022.61
      Nonpriority Creditor's Name
      1001 E. Lohman Ave.                                                             When was the debt incurred?
      Number            Street
                                                                                      As of the date you file, the claim is: Check all that apply.
                                                                                           Contingent
      Las Cruces, NM 88001                                                                 Unliquidated
      City                       State      Zip Code
                                                                                           Disputed

     Who incurred the debt? Check one.                                                Type of NONPRIORITY unsecured claim:
      x      Debtor 1 only                                                                 Student loans
             Debtor 2 only                                                                 Obligations arising out of a separation agreement or divorce that you
                                                                                           did not report as priority claims.
             Debtor 1 and Debtor 2                                                         Debts to pension or profit-sharing plans, and other similar debts
             At least one of the debtors and another                                   x   Other. Specify    Attorney fees

              Check if this claim is for a community debt
     Is the claim subject to offset?
      x       No
              Yes



 Official Form 106E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page      3     of   8
                   Case 19-30319                Doc 1         Filed 03/13/19 Entered 03/13/19 19:58:30                                  Desc Main
                                                               Document     Page 30 of 52
Debtor 1           Steven                      Edward                 Williams                                 Case number (if known)
                   First Name                  Middle Name            Last Name




 Part 2:           Your NONPRIORITY Unsecured Claims -- Continuation

 After listing any entries on this page, number them beginning with 4.4, followed by 4.5 and so forth                                              Total claim

 4.7 Chase                                                                         Last 4 digits of account number           3    8     8   5    $ 9,914.00
      Nonpriority Creditor's Name
      PO Box 15298                                                                 When was the debt incurred?              9/14/15
      Number            Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                        Contingent
      Wilmington, DE 19850                                                              Unliquidated
      City                       State   Zip Code
                                                                                        Disputed

     Who incurred the debt? Check one.                                             Type of NONPRIORITY unsecured claim:
      x      Debtor 1 only                                                              Student loans
             Debtor 2 only                                                              Obligations arising out of a separation agreement or divorce that you
                                                                                        did not report as priority claims.
             Debtor 1 and Debtor 2                                                      Debts to pension or profit-sharing plans, and other similar debts
             At least one of the debtors and another                                x   Other. Specify    cc

              Check if this claim is for a community debt
     Is the claim subject to offset?
      x       No
              Yes

 4.8 Chase                                                                         Last 4 digits of account number           4    7     2   0    $ 14,179.00
      Nonpriority Creditor's Name
      PO Box 15298                                                                 When was the debt incurred?              10/09/01
      Number            Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                        Contingent
      Wilmington, DE 19850                                                              Unliquidated
      City                       State   Zip Code
                                                                                        Disputed

     Who incurred the debt? Check one.                                             Type of NONPRIORITY unsecured claim:
      x      Debtor 1 only                                                              Student loans
             Debtor 2 only                                                              Obligations arising out of a separation agreement or divorce that you
                                                                                        did not report as priority claims.
             Debtor 1 and Debtor 2                                                      Debts to pension or profit-sharing plans, and other similar debts
             At least one of the debtors and another                                x   Other. Specify    Credit card

              Check if this claim is for a community debt
     Is the claim subject to offset?
      x       No
              Yes

 4.9 Chase                                                                         Last 4 digits of account number           4    7     2   0    $ 13,802.00
      Nonpriority Creditor's Name
      PO Box 15298                                                                 When was the debt incurred?              9/3/14
      Number            Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                        Contingent
      Wilmington, DE 19850                                                              Unliquidated
      City                       State   Zip Code
                                                                                        Disputed

     Who incurred the debt? Check one.                                             Type of NONPRIORITY unsecured claim:
      x      Debtor 1 only                                                              Student loans
             Debtor 2 only                                                              Obligations arising out of a separation agreement or divorce that you
                                                                                        did not report as priority claims.
             Debtor 1 and Debtor 2                                                      Debts to pension or profit-sharing plans, and other similar debts
             At least one of the debtors and another                                x   Other. Specify    Credit card

              Check if this claim is for a community debt
     Is the claim subject to offset?
              No
              Yes



 Official Form 106E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page   4        of   8
                   Case 19-30319                Doc 1         Filed 03/13/19 Entered 03/13/19 19:58:30                                  Desc Main
                                                               Document     Page 31 of 52
Debtor 1           Steven                      Edward                 Williams                                 Case number (if known)
                   First Name                  Middle Name            Last Name




 Part 2:           Your NONPRIORITY Unsecured Claims -- Continuation

 After listing any entries on this page, number them beginning with 4.4, followed by 4.5 and so forth                                              Total claim

 4.10 Chase                                                                        Last 4 digits of account number           4    6     3   1    $ 26,683.48
      Nonpriority Creditor's Name
      PO Box 15298                                                                 When was the debt incurred?              7/2/12
      Number            Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                        Contingent
      Wilmington, DE 19850                                                              Unliquidated
      City                       State   Zip Code
                                                                                        Disputed

     Who incurred the debt? Check one.                                             Type of NONPRIORITY unsecured claim:
      x      Debtor 1 only                                                              Student loans
             Debtor 2 only                                                              Obligations arising out of a separation agreement or divorce that you
                                                                                        did not report as priority claims.
             Debtor 1 and Debtor 2                                                      Debts to pension or profit-sharing plans, and other similar debts
             At least one of the debtors and another                                x   Other. Specify    Credit card

              Check if this claim is for a community debt
     Is the claim subject to offset?
      x       No
              Yes

 4.11 Citicards/Citibank                                                           Last 4 digits of account number           2    4     1   7    $ 0.00
      Nonpriority Creditor's Name
      PO Box 6241                                                                  When was the debt incurred?              9/10/14
      Number            Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                        Contingent
      Sioux Falls, SD 57117                                                             Unliquidated
      City                       State   Zip Code
                                                                                        Disputed

     Who incurred the debt? Check one.                                             Type of NONPRIORITY unsecured claim:
      x      Debtor 1 only                                                              Student loans
             Debtor 2 only                                                              Obligations arising out of a separation agreement or divorce that you
                                                                                        did not report as priority claims.
             Debtor 1 and Debtor 2                                                      Debts to pension or profit-sharing plans, and other similar debts
             At least one of the debtors and another                                x   Other. Specify    Credit card

              Check if this claim is for a community debt
     Is the claim subject to offset?
              No
              Yes

 4.12 Collection Resources, Inc.                                                   Last 4 digits of account number           0    1     3   6    $ 274.00
      Nonpriority Creditor's Name
      1100 S. Main St.                                                             When was the debt incurred?              2/23/15
      Number            Street
      Ste. 20                                                                      As of the date you file, the claim is: Check all that apply.
                                                                                        Contingent
      Las Cruces, NM 88005                                                              Unliquidated
      City                       State   Zip Code
                                                                                        Disputed

     Who incurred the debt? Check one.                                             Type of NONPRIORITY unsecured claim:
      x      Debtor 1 only                                                              Student loans
             Debtor 2 only                                                              Obligations arising out of a separation agreement or divorce that you
                                                                                        did not report as priority claims.
             Debtor 1 and Debtor 2                                                      Debts to pension or profit-sharing plans, and other similar debts
             At least one of the debtors and another                                x   Other. Specify    Collection -El Paso Cons.

              Check if this claim is for a community debt
     Is the claim subject to offset?
      x       No
              Yes




 Official Form 106E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page      5     of   8
                   Case 19-30319                Doc 1         Filed 03/13/19 Entered 03/13/19 19:58:30                                  Desc Main
                                                               Document     Page 32 of 52
Debtor 1           Steven                      Edward                 Williams                                 Case number (if known)
                   First Name                  Middle Name            Last Name




 Part 2:           Your NONPRIORITY Unsecured Claims -- Continuation

 After listing any entries on this page, number them beginning with 4.4, followed by 4.5 and so forth                                              Total claim

 4.13 Discover Card                                                                Last 4 digits of account number           1    1     0   0    $ 318.58
      Nonpriority Creditor's Name
      PO Box 15316                                                                 When was the debt incurred?              8/10/89
      Number            Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                        Contingent
      Wilmington, DE 19850                                                              Unliquidated
      City                       State   Zip Code
                                                                                        Disputed

     Who incurred the debt? Check one.                                             Type of NONPRIORITY unsecured claim:
      x      Debtor 1 only                                                              Student loans
             Debtor 2 only                                                              Obligations arising out of a separation agreement or divorce that you
                                                                                        did not report as priority claims.
             Debtor 1 and Debtor 2                                                      Debts to pension or profit-sharing plans, and other similar debts
             At least one of the debtors and another                                x   Other. Specify    Credit card

              Check if this claim is for a community debt
     Is the claim subject to offset?
      x       No
              Yes

 4.14 Jeremy Trujillo, Esq.                                                        Last 4 digits of account number                               $ 0.00
      Nonpriority Creditor's Name
      Trujillo Law LLC                                                             When was the debt incurred?
      Number            Street
      PO Box 9241                                                                  As of the date you file, the claim is: Check all that apply.
                                                                                        Contingent
      Albuquerque, NM 87119                                                             Unliquidated
      City                       State   Zip Code
                                                                                        Disputed

     Who incurred the debt? Check one.                                             Type of NONPRIORITY unsecured claim:
             Debtor 1 only                                                              Student loans
             Debtor 2 only                                                              Obligations arising out of a separation agreement or divorce that you
                                                                                        did not report as priority claims.
             Debtor 1 and Debtor 2                                                      Debts to pension or profit-sharing plans, and other similar debts
             At least one of the debtors and another                                x   Other. Specify    Notice Only

              Check if this claim is for a community debt
     Is the claim subject to offset?
              No
              Yes

 4.15 Ms. Louella Williams                                                         Last 4 digits of account number                               $ 50,000.00
      Nonpriority Creditor's Name
      4104 Dawn Dr.                                                                When was the debt incurred?
      Number            Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                        Contingent
      Benbrook, TX 76116                                                                Unliquidated
      City                       State   Zip Code
                                                                                        Disputed

     Who incurred the debt? Check one.                                             Type of NONPRIORITY unsecured claim:
      x      Debtor 1 only                                                              Student loans
             Debtor 2 only                                                              Obligations arising out of a separation agreement or divorce that you
                                                                                        did not report as priority claims.
             Debtor 1 and Debtor 2                                                      Debts to pension or profit-sharing plans, and other similar debts
             At least one of the debtors and another                                x   Other. Specify    Personal loan

              Check if this claim is for a community debt
     Is the claim subject to offset?
      x       No
              Yes




 Official Form 106E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                      Page      6     of   8
                     Case 19-30319                   Doc 1         Filed 03/13/19 Entered 03/13/19 19:58:30                                  Desc Main
                                                                    Document     Page 33 of 52
Debtor 1             Steven                         Edward                 Williams                                 Case number (if known)
                     First Name                     Middle Name            Last Name




 Part 2:             Your NONPRIORITY Unsecured Claims -- Continuation

 After listing any entries on this page, number them beginning with 4.4, followed by 4.5 and so forth                                                     Total claim

 4.16 Syncb/Amazon                                                                      Last 4 digits of account number           4    5     7   8    $ 10.00
        Nonpriority Creditor's Name
        PO Box 965015                                                                   When was the debt incurred?              6/5/16
        Number            Street
                                                                                        As of the date you file, the claim is: Check all that apply.
                                                                                             Contingent
        Orlando, FL 32896                                                                    Unliquidated
        City                          State   Zip Code
                                                                                             Disputed

     Who incurred the debt? Check one.                                                  Type of NONPRIORITY unsecured claim:
        x      Debtor 1 only                                                                 Student loans
               Debtor 2 only                                                                 Obligations arising out of a separation agreement or divorce that you
                                                                                             did not report as priority claims.
               Debtor 1 and Debtor 2                                                         Debts to pension or profit-sharing plans, and other similar debts
               At least one of the debtors and another                                   x   Other. Specify    Credit card

                Check if this claim is for a community debt
        Is the claim subject to offset?
        x       No
                Yes

 4.17                                                                                   Last 4 digits of account number                               $
        Nonpriority Creditor's Name
                                                                                        When was the debt incurred?
        Number            Street
                                                                                        As of the date you file, the claim is: Check all that apply.
                                                                                             Contingent
                                                                                             Unliquidated
        City                       State      Zip Code
                                                                                             Disputed

     Who incurred the debt? Check one.                                                  Type of NONPRIORITY unsecured claim:
               Debtor 1 only                                                                 Student loans
               Debtor 2 only                                                                 Obligations arising out of a separation agreement or divorce that you
                                                                                             did not report as priority claims.
               Debtor 1 and Debtor 2                                                         Debts to pension or profit-sharing plans, and other similar debts
               At least one of the debtors and another                                       Other. Specify

                Check if this claim is for a community debt
        Is the claim subject to offset?
                No
                Yes

 4.18                                                                                   Last 4 digits of account number                               $
        Nonpriority Creditor's Name
                                                                                        When was the debt incurred?
        Number            Street
                                                                                        As of the date you file, the claim is: Check all that apply.
                                                                                             Contingent
                                                                                             Unliquidated
        City                       State      Zip Code
                                                                                             Disputed

     Who incurred the debt? Check one.                                                  Type of NONPRIORITY unsecured claim:
               Debtor 1 only                                                                 Student loans
               Debtor 2 only                                                                 Obligations arising out of a separation agreement or divorce that you
                                                                                             did not report as priority claims.
               Debtor 1 and Debtor 2                                                         Debts to pension or profit-sharing plans, and other similar debts
               At least one of the debtors and another                                       Other. Specify

                Check if this claim is for a community debt
        Is the claim subject to offset?
                No
                Yes




 Official Form 106E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                      Page     7      of   8
            Case 19-30319              Doc 1          Filed 03/13/19 Entered 03/13/19 19:58:30                           Desc Main
                                                       Document     Page 34 of 52
Debtor 1    Steven                    Edward                 Williams                           Case number (if known)
            First Name                Middle Name            Last Name




 Part 4:    Add the Amounts for Each Type of Unsecured Claim

 6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
    Add the amounts for each type of unsecured claim.


                                                                                        Total claim

 Total claims 6a. Domestic support obligations                                6a.      $ 0.00
 from Part 1
                6b. Taxes and certain other debts you owe the
                    government                                                6b.      $ 7,534.56


                6c. Claims for death or personal injury while you were
                    intoxicated                                               6c.      $ 0.00


                6d. Other. Add all other priority unsecured claims.
                    Write that amount here.                                   6d.    + $ 0.00



                6e. Total. Add lines 6a through 6d.                           6e.      $ 7,534.56



                                                                                        Total claim



 Total claims 6f. Student loans                                               6f.      $ 0.00
 from Part 2
                6g. Obligations arising out of a separation agreement
                    or divorce that you did not report as priority claims     6g.      $ 0.00


                6h. Debts to pension or profit-sharing plans, and other
                    similar debts                                             6h.      $ 0.00


                6i. Other. Add all other nonpriority unsecured claims.
                     Write that amount here.                                  6i.    + $ 162,701.46



                6j. Total. Add lines 6f through 6i.                           6j.      $ 162,701.46




 Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                           Page   8   of   8
                       Case 19-30319                   Doc 1            Filed 03/13/19 Entered 03/13/19 19:58:30                                        Desc Main
                                                                         Document     Page 35 of 52
  Fill in this information to identify your case:


  Debtor 1                   Steven                       Edward                     Williams
                             First Name                   Middle Name                Last Name

  Debtor 2
  (Spouse, if filing)        First Name                   Middle Name                Last Name



  United States Bankruptcy Court for the:                 Western             District of    North Carolina
                                                                                            (State)

  Case number                                                                                                                                      Check if this is an
                           (if known)                                                                                                              amended filing


Official Form 106G
                                                                                                                                                                         12/15
Schedule G: Executory Contracts and Unexpired Leases
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 1. Do you have any executory contracts or unexpired leases?
                   No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
        x          Yes. Fill in all the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B)

 2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
    example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
    and unexpired leases.

        Person or company with whom you have the contract or lease                                       State what the contract or lease is for

  2.1 Real Property Management Charlotte Metro
            Name                                                                                         Management for Rental of 435 S. Tryon St., #708 Charlotte, NC

            315 Main St., Ste. E
            Number                Street


            Pineville, NC 28134
            City                                        State           Zip Code

  2.2 J&J General Construction                                                                           Construction contract for repairs to real property
            Name
            PO Box 1893
            Mesilla Park, NM 88047
            Number                Street



            City                                        State           Zip Code

  2.3
            Name



            Number                Street



            City                                        State           Zip Code

  2.4
            Name



            Number                Street



            City                                        State           Zip Code

  2.5
            Name



            Number                Street



            City                                        State           Zip Code




 Official Form 106G                                             Schedule G: Executory Contracts and Unexpired Leases                                              Page 1 of   1
                        Case 19-30319                       Doc 1             Filed 03/13/19 Entered 03/13/19 19:58:30                             Desc Main
                                                                               Document     Page 36 of 52
  Fill in this information to identify your case:


  Debtor 1                    Steven                            Edward                  Williams
                              First Name                        Middle Name             Last Name

  Debtor 2
  (Spouse, if filing)         First Name                        Middle Name             Last Name



  United States Bankruptcy Court for the:                       Western          District of    North Carolina
                                                                                               (State)

  Case number                                                                                                                                Check if this is an
                           (if known)                                                                                                        amended filing


Official Form 106H
                                                                                                                                                                       12/15
Schedule H: Your Codebtors
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

  1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.
                   No
        x          Yes

  2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
     example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
     and unexpired leases.
        x          No. Go to line 3.
                   Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
                         No
                         Yes. In which community state or territory did you live?                                       Fill in the name and current address of that person.


                           Name of your spouse, former spouse, or legal equivalent


                           Number              Street


                           City                                                 State               Zip Code

  3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
     shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule
     D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or
     Schedule G to fill out Column 2.
             Column 1: Your codebtor                                                                             Column 2: The creditor to whom you owe the debt
                                                                                                                 Check all schedules that apply:

  3.1 Ms. Carol Williams                                                                                         x Schedule D, line 2.1, 2.2, 2.3
            Name
            6965 S. Opal Dr.                                                                                         Schedule E/F, line
            Number         Street
            Chandler, AZ 85249                                                                                       Schedule G, line
            City                                        State   Zip Code


  3.2                                                                                                                Schedule D, line
            Name
                                                                                                                     Schedule E/F, line
            Number         Street
                                                                                                                     Schedule G, line
            City                                        State   Zip Code


  3.3                                                                                                                Schedule D, line
            Name
                                                                                                                     Schedule E/F, line
            Number         Street
                                                                                                                     Schedule G, line
            City                                        State   Zip Code




 Official Form 106H                                                                  Schedule H: Your Codebtors                                               Page 1 of        1
                  Case 19-30319            Doc 1          Filed 03/13/19 Entered 03/13/19 19:58:30                                         Desc Main
                                                           Document     Page 37 of 52
 Fill in this information to identify your case:


 Debtor 1                Steven             Edward                  Williams
                         First Name         Middle Name             Last Name

 Debtor 2
 (Spouse, if filing)     First Name         Middle Name             Last Name



 United States Bankruptcy Court for the:    Western          District of    North Carolina
                                                                           (State)

 Case number                                                                                                     Check if this is:
                       (if known)                                                                                   An amended filing
                                                                                                                    A supplement showing postpetition chapter 13
                                                                                                                    income as of the following date:

                                                                                                                      MM / DD / YYYY

Official Form 106I
                                                                                                                                                                12/15
Schedule I: Your Income
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1:           Describe Employment

 1. Fill in your employment
 information.                                                                   Debtor 1                                        Debtor 2 or non-filing spouse

     If you have more than one job,
     attach a separate page with            Employment status                    x     Employed                                        Employed
     information about additional                                                      Not employed                                    Not employed
     employers.
     Include part-time, seasonal, or
     self-employed work.                    Occupation                          Computer Consultant
     Occupation may include student
     or homemaker, if that applies.         Employer's name                     Crossvale


                                                                                4201 Spring Valley Rd.
                                                                                Number      Street                              Number       Street




                                                                                Dallas, TX 75244
                                                                                City                     State      Zip Code    City                  State   Zip Code

                                            How long employed there?                   9 mos.


 Part 2:           Give Details About Monthly Income

 Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
 spouse unless you are separated.
 If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
 below. If you need more space, attach a separate sheet to this form.


                                                                                                      For Debtor 1                       For Debtor 2 or
                                                                                                                                         non-filing spouse
 2. List monthly gross wages, salary, and commissions (before all payroll
    deductions). If not paid monthly, calculate what the monthly wage would be.                 2.   $ 14,323.34                       $

 3. Estimate and list monthly overtime pay.                                                     3. + $                                 $

 4. Calculate gross income. Add line 2 + line 3                                                 4.   $ 14,323.34                       $



 Official Form 106I                                                Schedule I: Your Income                                                                     Page 1
                   Case 19-30319                        Doc 1            Filed 03/13/19 Entered 03/13/19 19:58:30                                             Desc Main
                                                                          Document     Page 38 of 52
Debtor 1           Steven                             Edward                           Williams                                      Case number (if known)
                   First Name                         Middle Name                      Last Name



                                                                                                                        For Debtor 1                     For Debtor 2 or
                                                                                                                                                         non-filing spouse

 Copy line 4 here...........................................................................................->    4.   $ 14,323.34                      $
 5. List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                                                           5a.   $ 4,097.91                       $
     5b. Mandatory contributions for retirement plans                                                            5b.   $                                $
     5c. Voluntary contributions for retirement plans                                                            5c.   $ 1,431.33                       $
     5d. Required repayments of retirement fund loans                                                            5d.   $                                $
     5e. Insurance                                                                                               5e.   $ 70.92                          $
     5f. Domestic support obligations                                                                            5f.   $                                $
     5g. Union dues                                                                                              5g.   $                                $
     5h. Other deductions. Specify: Healthcare svc                                                               5h. + $ 8.00                           $
 6. Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                                               6.    $ 5,608.16                       $
 7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                                          7.    $ 8,715.18                       $
 8. List all other income regularly received:
     8a. Net income from rental property and from operating a business,
         profession, or farm
         Attach a statement for each property and business showing gross
         receipts, ordinary and necessary business expenses, and the total
         monthly net income.                                                                                     8a.   $                                $
     8b. Interest and dividends                                                                                  8b.   $                                $
     8c. Family support payments that you, a non-filing spouse, or a
         dependent regularly receive
         Include alimony, spousal support, child support, maintenance, divorce
         settlement, and property settlement.                                                                    8c.   $                                $
     8d. Unemployment compensation                                                                               8d.   $                                $
     8e. Social Security                                                                                         8e.   $                                $
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) of any non-cash
         assistance that you receive, such as food stamps (benefits under the
         Supplemental Nutrition Assistance Program) or housing subsidies.
         Specify:                                                                                                8f.   $                                $
     8g. Pension or retirement income                                                                            8g.   $                                $

     8h. Other monthly income. Specify:                                                                          8h. + $                                $

 9. Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                                                     9.    $ 0.00                           $


 10. Calculate monthly income. Add line 7 + line 9.                                        10.       $ 8,715.18              +      $                           =   $    8,715.18

 11. State all other regular contributions to the expenses that you list in Schedule J.
          Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
          friends or relatives.
          Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
          Specify:                                                                                                             11. + $

 12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.

          Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies.                                 12.   $    8,715.18
                                                                                                                                                                        Combined
                                                                                                                                                                        monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
      x      No.
             Yes. Explain:




 Official Form 106I                                                                    Schedule I: Your Income                                                                      Page 2
                  Case 19-30319                    Doc 1              Filed 03/13/19 Entered 03/13/19 19:58:30                                    Desc Main
                                                                       Document     Page 39 of 52
 Fill in this information to identify your case:


 Debtor 1                   Steven                      Edward                  Williams
                            First Name                  Middle Name             Last Name

 Debtor 2
 (Spouse, if filing)        First Name                  Middle Name             Last Name



 United States Bankruptcy Court for the:                Western          District of    North Carolina
                                                                                       (State)

 Case number                                                                                                       Check if this is:
                         (if known)                                                                                   An amended filing
                                                                                                                      A supplement showing postpetition chapter 13
                                                                                                                      income as of the following date:

                                                                                                                           MM / DD / YYYY

Official Form 106J
                                                                                                                                                                  12/15
Schedule J: Your Expenses
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 Part 1:           Describe Your Household

 1. Is this a joint case?
      x      No. Go to line 2.
             Yes. Does Debtor 2 live in a separate household?
                       No
                       Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.


 2. Do you have dependents?                               No
     Do not list Debtor 1 and                       x     Yes. Fill out this information for        Dependent's relationship to         Dependent's   Does dependent live
     Debtor 2                                             each dependent.........................   Debtor 1 or Debtor 2                age           with you?

     Do not state the dependents'                                                                                                                      x No
     names.                                                                                         Son                                 20 yrs.          Yes
                                                                                                                                                       x No
                                                                                                    Son                                 16 yrs           Yes
                                                                                                                                                       x No
                                                                                                    Son                                 15 yrs           Yes
                                                                                                                                                          No
                                                                                                                                                          Yes
                                                                                                                                                          No
                                                                                                                                                          Yes

 3. Do your expenses include
    expenses of people other than                   x     No
     yourself and your dependents?                        Yes

 Part 2:           Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
 expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
 applicable date.
 Include expenses paid for with non-cash government assistance if you know the value of
 such assistance and have included it on Schedule I: Your Income (Official Form 106i.)                        Your expenses

 4. The rental or home ownership expenses for your residence. Include first mortgage payments
    and any rent for the ground or lot.                                                                                            4.   $
     If not included in line 4:
     4a. Real estate taxes                                                                                                        4a.   $
     4b. Property, homeowner's, or renter's insurance                                                                             4b.   $ 37.17
     4c. Home maintenance, repair, and upkeep expenses                                                                            4c.   $ 33.00
     4d. Homeowner's association or condominium dues                                                                              4d.   $ 100.00

 Official Form 106J                                                          Schedule J: Your Expenses                                                            Page 1
               Case 19-30319              Doc 1        Filed 03/13/19 Entered 03/13/19 19:58:30                         Desc Main
                                                        Document     Page 40 of 52
Debtor 1         Steven                  Edward                Williams                        Case number (if known)
                 First Name              Middle Name           Last Name




                                                                                                               Your expenses

 5. Additional mortgage payments for your residence, such as home equity loans                        5.   $


 6. Utilities:
    6a. Electricity, heat, natural gas                                                              6a.    $ 180.00
    6b. Water, sewer, garbage collection                                                            6b.    $
    6c. Telephone, cell phone, Internet, satellite, and cable services                               6c.   $ 60.00
    6d. Other. Specify:                                                                              6d.   $

 7. Food and housekeeping supplies                                                                    7.   $ 240.00

 8. Childcare and children's education costs                                                          8.   $ 500.00

 9. Clothing, laundry, and dry cleaning                                                               9.   $ 240.00

 10. Personal care products and services                                                            10.    $ 100.00

 11. Medical and dental expenses                                                                    11.    $ 10.00

 12. Transportation. Include gas, maintenance, bus or train fare.
     Do not include car payments.                                                                   12.    $

 13. Entertainment, clubs, recreation, newspapers, magazines, and books                             13.    $ 300.00

 14. Charitable contributions and religious donations                                               14.    $

 15. Insurance. Include first mortgage payments
    Do not include insurance deducted from your pay or included in lines 4 or 20.
    15a. Life insurance                                                                            15a.    $ 54.69
    15b. Health insurance                                                                          15b.    $
    15c. Vehicle insurance                                                                          15c.   $
    15d. Other insurance. Specify:                                                                 15d.    $ 177.31

 16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                         16.   $

 17. Installments or lease payments:
    17a. Car payments for Vehicle 1                                                                17a.    $
    17b. Car payments for Vehicle 2                                                                17b.    $
    17c. Other. Specify:          Fox Street mortgage                                               17c.   $ 759.00
    17d. Other. Specify:          Squirrel Street mortgage                                         17d.    $ 589.00

 18. Your payments of alimony, maintenance, and support that you did not report as deducted
 from your pay on line 5, Schedule I, Your Income (Official Form 106I)                              18.    $ 1,000.00

 19. Other payments you make to support others who do not live with you.
    Specify:                                                                                         19.   $

 20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
    20a. Mortgages on other property                                                               20a.    $
    20b. Real estate taxes                                                                         20b.    $
    20c. Property, homeowner's or renter's insurance                                                20c.   $
    20d. Maintenance, repair, and upkeep expenses                                                  20d.    $
    20e. Homeowner's association or condominium dues                                               20e.    $




 Official Form 106J                                          Schedule J: Your Expenses                                              Page 2
                 Case 19-30319           Doc 1        Filed 03/13/19 Entered 03/13/19 19:58:30                                Desc Main
                                                       Document     Page 41 of 52
Debtor 1         Steven                 Edward               Williams                                Case number (if known)
                 First Name             Middle Name          Last Name




 21. Other. Specify:                                                                                      21. + $

 22. Calculate your monthly expenses.

    22a. Add lines 4 through 21                                                                          22a.     $
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                 22b.     $
    22c. Add line 22a and 22b. The result is your monthly expenses.                                      22c.     $ 4,591.17



 23. Calculate your monthly net income.

    23a. Copy line 12 (your combined monthly income) from Schedule I.                                    23a.     $ 8,715.18
    23b. Copy your monthly expenses from line 22c above.                                                 23b. - $ 4,591.17

    23c. Subtract your monthly expenses from your monthly income.                                             .
           The result is your monthly net income.                                                        23c.     $ 4,124.01


 24. Do you expect an increase or decrease in your expenses within the year after you file this form?

     For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
     payment to increase or decrease because of a modification to the terms of your mortgage?
     x     No.
           Yes.

             Explain here:




 Official Form 106J                                         Schedule J: Your Expenses                                                     Page 3
                   Case 19-30319                     Doc 1             Filed 03/13/19 Entered 03/13/19 19:58:30                                                    Desc Main
                                                                        Document     Page 42 of 52
  Fill in this information to identify your case:


  Debtor 1                Steven                         Edward                    Williams
                          First Name                     Middle Name               Last Name

  Debtor 2
  (Spouse, if filing)     First Name                     Middle Name               Last Name



  United States Bankruptcy Court for the:               Western             District of     North Carolina
                                                                                          (State)

  Case number                                                                                                                                               Check if this is an
                        (if known)                                                                                                                          amended filing


Official Form 106Sum
                                                                                                                                                                                        12/15
Summary of your Assets and Liabilities and Certain Statistical Information
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:            Summarize Your Assets

                                                                                                                                                                   Your assets
                                                                                                                                                                   Value of what you own
  1. Schedule A/B: Property (Official Form 106A/B)
      1a. Copy line 55, Total real estate, from Schedule A/B...................................................................................................     $ 413,868.58

      1b. Copy line 62, Total personal property, from Schedule A/B........................................................................................          $ 453,125.21


      1c. Copy line 63, Total of all property on Schedule A/B...................................................................................................    $ 866,993.79


 Part 2:            Summarize Your Liabilities

                                                                                                                                                                   Your liabilities
                                                                                                                                                                   Amount you owe
  2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
      2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.....                                       $     1,029,980.12

  3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
      3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.....................................                           $         7,534.56

      3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F................................                             $      162,701.46


                                                                                                                                   Your total liabilities           $    1,200,216.14


 Part 3:            Summarize Your Income and Expenses

  4. Schedule I: Your Income (Official Form 106I)
      Copy your combined monthly income from line 12 of Schedule I....................................................................................              $ 8,715.18

  5. Schedule J: Your Expenses (Official Form 106J)
      Copy your monthly expenses from line 22c of Schedule J..............................................................................................          $ 4,591.17




 Official Form 106Sum                          Summary of Your Assets and Liabilities and Certain Statistical Information                                                         Page 1 of 2
               Case 19-30319              Doc 1        Filed 03/13/19 Entered 03/13/19 19:58:30                                  Desc Main
                                                        Document     Page 43 of 52
Debtor 1         Steven                  Edward                 Williams                                Case number (if known)
                 First Name              Middle Name            Last Name




 Part 4:         Answer These Questions for Administrative and Statistical Records

 6. Are you filing for bankruptcy under Chapters 7, 11, or 13
           No. You have nothing else to report on this part of the form. Check this box and submit this form to the court with your other schedules.
     x     Yes


 7. What kind of debts do you have?
     x     Your debts are primarily consumer debts. Consumer debts art those "incurred by an individual primarily for a personal,
           family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

           Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.



 8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
    Form 122A-1 Line 11, OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                          $ 14,323.34




 9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F

                                                                                                     Total claim

         From Part 4 on Schedule E/F, copy the following:


    9a. Domestic support obligations (Copy line 6a.)                                                 $ 0.00

    9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                        $ 7,534.56

    9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)              $ 0.00

    9d. Student loans. (Copy line 6f.)                                                               $ 0.00

    9e. Obligations arising out of a separation agreement or divorce that you did not report as
        priority claims. (Copy line 6g)                                                              $ 0.00

    9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h)         + $ 0.00


    9g. Total. Add lines 9a through 9f.                                                              $ 7,534.56




 Official Form 106Sum                Summary of Your Assets and Liabilities and Certain Statistical Information                              Page 2 of 2
                   Case 19-30319            Doc 1          Filed 03/13/19 Entered 03/13/19 19:58:30                                        Desc Main
                                                            Document     Page 44 of 52
  Fill in this information to identify your case:


  Debtor 1                Steven             Edward                  Williams
                          First Name         Middle Name             Last Name

  Debtor 2
  (Spouse, if filing)     First Name         Middle Name             Last Name



  United States Bankruptcy Court for the:    Western          District of       North Carolina
                                                                            (State)

  Case number                                                                                                                          Check if this is an
                        (if known)                                                                                                     amended filing


Official Form 106Dec
                                                                                                                                                                12/15
Declaration About an Individual Debtor's Schedules
If two married people are filing together, both are equally responsible for supplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                    Sign Below


  Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?
       x      No
              Yes.      Name of person                                                         Attach Bankruptcy Petition Preparer's Notice, Declaration, and
                                                                                               Signature (Official Form 119).




  Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
  that they are true and correct.


 X         /s/ Steven Williams                                              X
        Signature of Debtor 1                                                    Signature of Debtor 2


        Date       03/12/2019                                                    Date
                 MM / DD / YYYY                                                         MM / DD / YYYY




 Official Form 106Dec                              Declaration About an Individual Debtor's Schedules
          Case 19-30319                      Doc 1            Filed 03/13/19 Entered 03/13/19 19:58:30                                    Desc Main
                                                               Document     Page 45 of 52
B2030 (Form 2030) (12/15)

                                                  United States Bankruptcy Court
                                                     Western                     District of           North Carolina, Charlotte Division


In re
                                                                                                              Case No.
Debtor Steven Edward Williams                                                                                  Chapter               13


                                  DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR


1.   Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s)
     and that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to
     me, for services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the
     bankruptcy case is as follows:

     For legal services, I have agreed to accept...................................................................                 $4,500.00
     Prior to the filing of this statement I have received.....................................................                     $1,000.00
     Balance Due.................................................................................................................   $3,500.00
2.   The source of the compensation paid to me was:

            X Debtor                            Other (specify):

3.   The source of compensation to be paid to me is:

            X Debtor                            Other (specify):

4.   X I have not agreed to share the above-disclosed compensation with any other person unless they are members
       and associates of my law firm.
           I have agreed to share the above-disclosed compensation with an other person or persons who are not members
           or associates of my law firm.
           A copy of the agreement, together with a list of the names of the people sharing in the compensation, is attached.

5.   In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case,
     including:

     a.    Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a
           petition in bankruptcy;
     b.    Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;
     c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings
           thereof;
     d.    Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
     e.    [Other provisions as needed]
          Case 19-30319           Doc 1      Filed 03/13/19 Entered 03/13/19 19:58:30                      Desc Main
                                              Document     Page 46 of 52
6.     By agreement with the debtor(s), the above disclosed fee does not include the following services:




                                                        CERTIFICATION

          I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for
     representation of the debtor(s) in this bankruptcy proceeding.

      3/12/2019                                       /s/ BLWhite
      Date                                            Signature of Attorney

                                                      Barbara L. White, Attorney at Law
                                                      Name of Law Firm
      Case 19-30319               Doc 1         Filed 03/13/19 Entered 03/13/19 19:58:30                                 Desc Main
                                                 Document     Page 47 of 52
Local Form 3                                                                                                             (September 2016)

Debtor(s)     Steven Edward Williams


                     DISCLOSURE TO DEBTOR(S) OF ATTORNEYS FEE PROCEDURE
                  FOR CHAPTER 13 CASES IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     After consultation with the undersigned attorney, you have decided to file a petition for relief under Chapter 13
of the United States Bankruptcy Code. Accordingly, you are hereby given notice that pursuant to the Local Rules of the Bankruptcy
Court, the presumptive base fee for a Chapter 13 case is established at $4,500. Payment of all or part of this fee may be
included in your payments to the Chapter 13 Trustee. The attorney's services included in the base fee are those normally
contemplated in a Chapter 13 case. They are as follows:

(a)    Providing the pre-filing notices required by the                           (g)   Reviewing the Motion of Trustee for
       Bankruptcy Abuse Prevention and Consumer                                         Determination of Status of Claims in confirmed
       Protection Act of 2005;                                                          plan;
(b)    Preparation and filing of your petition, schedules,                        (h)   Maintaining custody and control of all case files
       supplemental local forms, Chapter 13 Plan, and                                   with original documents for such periods as
       mailing matrix;                                                                  prescribed by law or Local Rule;
(c)    Circulating a copy of the Chapter 13 plan to all                           (i)   Serving orders on all affected parties;
       creditors and interested parties as reflected in the                       (j)   Verifying your identity and social security number
       case matrix and service of amended plan if                                       and furnishing to the Chapter 13 Trustee your
       appropriate;                                                                     IDs, tax returns, and payment advices, if
(d)    Drafting and mailing letters to you regarding your                               required;
       attendance at the § 341 meeting of creditors,                              (k)   Defending objections to confirmation of your
       escrow of first money, and your other                                            Chapter 13 Plan filed by the Chapter 13 Trustee;
       responsibilities;                                                                and
(e)    Preparing for and attending the §341 meeting of                            (l)   Preparing and filing Local Form 8 or Local Form
       creditors;                                                                       8HD.
(f)    Reviewing the confirmation order and periodic
       case status reports from the Chapter 13 Trustee;

                 The base fee shall also include the following services to the extent they are requested or reasonably necessary for your
effective representation:

(a)    Preparing and filing proofs of claim on your behalf for                        thereof, warranties, possible credit disability, life
      your creditors;                                                                 insurance coverage, and the like;
(b)    Drafting and filing objections to scheduled and                            (l) Obtaining and providing the Chapter 13 Trustee with
      unscheduled proofs of claim;                                                    copies of documents relating to lien perfection issues,
(c)    Assuming and rejecting unexpired leases and                                    such as recorded deeds of trust, purchase money
      executory contracts;                                                            security agreements, and the like;
(d)    Preparing for and attending valuation hearings;                            (m) Drafting and mailing letters to creditors upon entry of
(e)    Motions to transfer venue;                                                     discharge regarding lien releases, turnover of clear
(f)   Conferring with you regarding obtaining post-petition                           title certificates, cancellation of deeds of trust and
      credit where no formal application is ultimately filed;                         judgments, and the like;
(g)    Drafting motions to avoid liens pursuant to § 522(f);                      (n) Drafting and mailing of certified letters to creditors
(h)    Calculating plan payment modifications, where no                               regarding matters related to alleged violations of the
      formal motion is ultimately filed;                                              automatic stay.
(i)    Responding to creditor contacts regarding plan terms,                      (o) Drafting and mailing letters regarding voluntary
      valuation of collateral, claim amounts, and the like;                           turnover of property.
(j)   Responding to your contacts regarding job losses,                           (p) Reviewing documents in relation to the use or sale of
      changes in your financial circumstances, address                                collateral when no formal application is ultimately
      changes, and advising the Court and the Chapter 13                              filed.
      Trustee of the same when appropriate;                                       (q) Providing you with a list of answers to frequently
(k)    Communicating with you, to a degree that is                                    asked questions and other routine communications
      reasonable, regarding mortgage payment defaults,                                with you during the pendency of the case.
      lease defaults, insurance coverage or the lack                              (r) Requesting plan payoffs from the Chapter 13 Trustee.

           In some Chapter 13 cases, legal services which are beyond those normally contemplated must be performed. These
legal services are not covered by the base fee. These "non-base" services include the following:

(a)    Abandonment of property post-confirmation;
(b)    Motions for moratorium;
(c)    Motions for authority to sell property;
(d)    Motions to modify plan;
(e)    Motions to use cash collateral or to incur debt.
(f)    Defense of motions for relief from stay or co-debtor stay;
(g)    Defense of motions to dismiss filed after confirmation of your plan;
(h)    Stay violation litigation, including amounts paid as fees by the creditor or other parties;
(i)    Post-discharge injunction actions;
(j)    Adversary proceedings;
(k)    Motions to turnover property;
(l)    Conversions to Chapter 7;
(m)    Motions to substitute collateral; and
(n)    Any other matter not covered by the base fee
           Case 19-30319             Doc 1         Filed 03/13/19 Entered 03/13/19 19:58:30                               Desc Main
                                                    Document     Page 48 of 52
                For such "non-base" services you will be charged on the basis of attorney's time expended at the rate of       $300.00
     per hour plus the amount of expenses incurred (such as court fees, travel, long distance telephone, photocopying, postage, etc.).
     Such "non-base" fees are chargeable only after the same are approved by the Bankruptcy Court. Except as set forth below, before
     any such fees are charged you will receive a copy of my motion filed in the Court requesting approval of any such "non-base" fees
     as well as a notice explaining your opportunity to object if you do not agree with the fee applied for. Any fees awarded for "non-
     base" services will be paid to the undersigned attorney from your payments to the Chapter 13 Trustee in the same way as payment
     of "base" fees. It is possible that "non-base" fees approved by the Court may cause your payment to the Chapter 13
     Trustee to be increased or the term of your Chapter 13 plan extended. Whether or not a payment increase or an extension will
     be necessary depends upon the facts of your case. If a payment increase is necessary because of a court-approved "non-base"
     fee, the Chapter 13 Trustee will notify you of the amount of the increase.

                In the Court's discretion, your attorney in a Chapter 13 proceeding may request, in open court, and without any other
     notice, "non-base" fees for the following services in amounts not exceeding those shown below. Without other notice, your attorney
     may also request [the actual expenses of filing fees and of notice to creditors.] OR [up to $1.00 for each item noticed to creditors as
     expense for postage, copying, and envelopes. These fees may be adjusted (increased) by the Court at a later date, and, if so,
     those adjusted fees will then be charged.]

     (a)   Defense of motion to dismiss                                                                                     $200.00
     (b)   Motion to modify and order (including motion for moratorium, motion for hardship discharge, motion to            $450.00
           approve insurance settlement, and other motions that require plan modification)
     (c) Substitution of collateral                                                                                         $450.00
     (d) Prosecution or defense of motion for relief from stay or co-debtor stay and order                                  $450.00
     (e) Motion for authority to sell property and order                                                                    $450.00
     (f) Motion to obtain credit                                                                                            $450.00
     (g) Permission from Chapter 13 Trustee to obtain credit (to be filed as an administrative claim)                       $200.00
     (h) Motion to continue or impose the automatic stay                                                                    $350.00
     (i) When substitute legal counsel is retained by a Chapter 13 debtor, such substituted counsel is entitled
         to a presumptive base fee of $500 without formal application to the Court, provided that the order
         allowing substitute counsel specifies both the amount of the fee and whether the fee is paid direct by
         the debtor or through the plan.
     (j)  Preparation and filing of conduit mortgage claim with recorded deed of trust, Official Bankruptcy Form            $350.00
         B 10A, and Local Form 14 (to be filed as an administrative claim)
     (k) Objection to proof of claim of a Real Property Creditor                                                            $450.00
     (l) Consent to an amended proof of claim in lieu of an objection to a motion to modify stay or to an                   $450.00
         amended proof of claim where the debtor has failed to make post-petition payments
     (m) Motion to incur debt related to the approval of a loan modification with a real property creditor                  $450.00
     (n) Motion to declare mortgage current                                                                                 $450.00




     ACKNOWLEDGMENT

     I hereby certify that I have read this notice and that I have received a copy of this notice.


     Dated:       03/12/2019                                       /s/        Steven Williams
                                                                Debtor's Signature

     Dated:
                                                                Spouse's Signature



I hereby certify that I have reviewed this notice with the debtor(s) and that the debtor(s) have received a copy of this notice.


     Dated:       3/12/2019                                        /s/        BLWhite
                                                                Attorney
                  Case 19-30319                 Doc 1         Filed 03/13/19 Entered 03/13/19 19:58:30                                          Desc Main
                                                               Document     Page 49 of 52
                                                         United States Bankruptcy Court
                                         Western District of North Carolina, Charlotte Division

In re:        Steven Edward Williams                                                                                    Case No.
                                                Debtor                                                                                                (If known)


                                            CERTIFICATION OF MAILING MATRIX CREDITOR LIST

        I hereby certify that the attached Mailing Matrix Creditor List, which consists of        3            page(s), is true, correct and complete to the best of my
knowledge.



Date:       03/12/2019                                                           Signature:      /s/ Steven Williams
                                                                                                                                      Debtor


Date:                                                                            Signature:
                                                                                                                               Joint Debtor, if any

                                                                     (If joint case, both spouses must sign)
          Case 19-30319        Doc 1   Filed 03/13/19 Entered 03/13/19 19:58:30   Desc Main
                                        Document     Page 50 of 52
                                            Master Mailing Matrix
                                         Steven Edward Williams

Mr. Steven E. Williams
4104 Dawn Dr.
Benbrook, TX 76116


U.S. Attorney's Office
227 W. Trade St., Suite 1700
Charlotte, NC 28202


Internal Revenue Service
PO Box 7346
Philadelphia, PA 19101-7346


NC Department of Revenue
PO Box 1168
Raleigh, NC 27602


City-County Tax Collector
PO Box 31637
Charlotte, NC 28231


Otero County Assessor
1104 N. White Sands Blvd.
Ste. B
Alamagordo, NM 88310-6910


American Express
PO Box 981537
El Paso, TX 79998


Barclay's
PO Box 8803
Wilmington, DE 19899


C. William Sutherland
1207 New York Ave.
Alamagordo, NM 88310


Capital One
PO Box 30285
Salt Lake City, UT 84130


Capone/Cabelas
PO Box 30285
Salt Lake City, UT 84130


Carrillo Law Firm
1001 E. Lohman Ave.
Las Cruces, NM 88001
           Case 19-30319     Doc 1   Filed 03/13/19 Entered 03/13/19 19:58:30   Desc Main
                                      Document     Page 51 of 52

Chase
PO Box 15298
Wilmington, DE 19850


Citicards/Citibank
PO Box 6241
Sioux Falls, SD 57117


Collection Resources, Inc.
1100 S. Main St.
Ste. 20
Las Cruces, NM 88005


Discover Card
PO Box 15316
Wilmington, DE 19850


El Dorado Resorts, Inc.
100 W. Liberty St.
Ste. 1150
Reno, NV 89501


First National Bank
414 10th St.
Alamagordo, NM 88310


Jeremy Trujillo, Esq.
Trujillo Law LLC
PO Box 9241
Albuquerque, NM 87119


J&J General Construction
PO Box 1893
Mesilla Park, NM 88047


Karen Weaver
c/o McCarthy & Holthus LP
6501 Rock NE
Ste. A-3
Albuquerque, NM 87113


Ms. Carol Williams
6965 S. Opal Dr.
Chandler, AZ 85249


Ms. Louella Williams
4104 Dawn Dr.
Benbrook, TX 76116
          Case 19-30319        Doc 1   Filed 03/13/19 Entered 03/13/19 19:58:30   Desc Main
                                        Document     Page 52 of 52
Rebekah A. Scott Courvoisier
Courvoisier Law, LLC
1109 Indiana Ave.
Alamagordo, NM 88310


Syncb/Amazon
PO Box 965015
Orlando, FL 32896


Tracey Mauter
PO Box 945
Cloudcroft, NM 88317


Wells Fargo
PO Box 10435
Des Moines, IA 50306


Wells Fargo
PO Box 10335
Des Moines, IA 50306
